Exhibit 10.7

 

AMENDED AND RESTATED THIRD AMENDMENT TO

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE

 


MINNEAPOLIS-ST. PAUL INTERNATIONAL AIRPORT


 

This Amended and Restated Third Amendment to Airline Operating Agreement and
Terminal Building Lease (the “Amended and Restated Third Amendment”) is entered
into as of the 28th day of December 2007, by and between the Metropolitan
Airports Commission, a public corporation under the laws of the State of
Minnesota (hereinafter sometimes referred to as “MAC” or “Commission”), and
Northwest Airlines, Inc., a corporation organized and existing under the laws of
Minnesota and authorized to do business in the State of Minnesota (hereinafter
referred to as “AIRLINE”).

 

WHEREAS, MAC and AIRLINE entered into an Airline Operating Agreement and
Terminal Building Lease effective January 1, 1999 and amended such agreement as
shown on Exhibit 1 (collectively, “Lease”).

 

WHEREAS, MAC and AIRLINE entered into the Third Amendment to Airline Operating
Agreement and Terminal Building Lease dated May 9, 2007 and it has become
necessary to modify certain provisions contained in such Third Amendment to
conform Third Amendment with the form of the 2007A Amendment to the Airline
Operating Agreement and Terminal Building Lease entered into between MAC and the
other Signatory Airlines as set forth herein.

 

WHEREAS, AIRLINE, NWA, Inc. (“NWA”), Northwest Aerospace Training Corporation
(“NATCO)”; collectively with Airline and NWA, the “Northwest Entities”) and MAC
are parties to a series of agreements and documents with respect to the
Minneapolis-St. Paul Metropolitan Airports Commission General Obligation Revenue
Refunding Bonds, Series 15 (all such agreements, guaranties, security documents
and other documents shall be collectively referred to as the “GO 15 Documents”).

 

WHEREAS,  the Northwest Entities filed a petition under Chapter 11 of Title 11
of the United States Code on September 14, 2005, which case is pending in the
United States Bankruptcy Court for the Southern District of New York in an
administratively consolidated case entitled In re Northwest Airlines Corporation
et al.,  Case No. 05-17930(ALG) (“2005 Bankruptcy Case”).

 

WHEREAS, as part of its reorganization in the 2005 Bankruptcy Case, AIRLINE and
MAC negotiated a comprehensive resolution of all lease and debt issues between
them as set forth in a Memorandum of Understanding executed by AIRLINE on
February 12, 2007 and by MAC on February 19, 2007 (“MOU”).  As part of such
comprehensive agreement documented in the MOU, AIRLINE requested that, and MAC
agreed to, make significant changes to the existing Airline Operating Agreement
and Terminal Building Leases between the MAC and each Signatory Airline,
including AIRLINE’s Lease, that would provide substantial reductions in rates
and charges payable by each Signatory Airline, including AIRLINE, and requiring
that MAC share revenue generated from various sources at the Airport with such
airlines.

 

WHEREAS, as part of such comprehensive agreement, MAC has agreed to amend the
existing Airline Operating Agreement and Terminal Building Leases between the
MAC and each Signatory Airline, including AIRLINE’s Lease on the terms and
conditions set forth herein, provided that (i) each Signatory Airline shall be
entitled to the reduction of rates and charges and the revenue sharing to be
provided by the MAC hereunder only to the extent that such airline remains in
compliance with all of its obligations to the MAC, and (ii) in the case of
AIRLINE, (a) the Northwest Entities agree that their plan of reorganization will
provide that the Northwest Entities will continue to fully perform all
obligations under the GO 15 Documents with all such obligations remaining
unimpaired, and (b) the GO 15 Documents shall be amended to, among other things,
pledge the right of AIRLINE to receive revenue sharing proceeds to MAC as
security for AIRLINE’S obligations under the GO 15 Documents.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Amendment evidenced hereby and the protections described above are
an essential part of the comprehensive resolution and are fundamental to the
Agreement contained in the MOU.

 

WHEREAS, in consideration for, among other things, the foregoing and at
AIRLINE’S request, MAC is willing to allow the future anticipated revenue
sharing proceeds to be used to determine the AIRLINE’S compliance with its
minimum collateral requirements under the GO 15 Documents.

 

WHEREAS, AIRLINE hereby acknowledges and accepts that it is reasonable and
non-discriminatory under the circumstances that pursuant to the Amendment to
Lease dated March 29, 2002, MAC may cancel AIRLINE’s Short Term Gates for any
Airline proposing to add additional air service and desiring to lease a gate
directly from MAC, while the same Short Term Gate provision applicable to other
Signatory Airlines provides MAC the ability to cancel the lease of a Short Term
Gate only for if an Airline presently not leasing a gate directly from MAC or
not currently providing air service to the airport is proposing to add
additional air service and desires to lease a gate directly from MAC.

 

NOW THEREFORE, in consideration of the foregoing, the parties agree to amend the
Lease as follows:

 


I.              INCORPORATION OF AIRLINE OPERATING AGREEMENT AND TERMINAL
BUILDING LEASE

 

Except as set forth in this Amended and Restated Third Amendment, the Lease
shall remain in full force and effect.  In the event of a conflict between this
Amended and Restated Third Amendments and the Lease, the provisions of this
Amended and Restated Third Amendment shall control.

 

II.            DEFINITIONS

 

All capitalized terms used in this Amended and Restated Third Amendment but not
defined herein shall have the meanings given them in the Lease.  The following
terms, as used herein and in the Lease, shall have the meanings set forth below
and, to the extent any such term was defined in the Lease, the definition
contained in the Lease shall be deleted and replaced with the definition for
such term set forth below:

 

A.                                   “2005 Bankruptcy Case” means that certain
administratively consolidated case pending in the United States Bankruptcy Court
for the Southern District of New York entitled In re Northwest Airlines
Corporation et al, Case No. 05-17930 (ALG) commenced pursuant to a petition
filed by AIRLINE and its affiliates under Chapter 11 of Title 11 of the United
States Code on September 14, 2005.

 

B.                                     “Affiliated Airline” means an Airline
other than Airline that (a) operates aircraft of 76 passenger seats or less at
the Airport and is party to a code share agreement with AIRLINE applicable to
such Airline’s flights to and from the Airport, (b) has signed an Airline
Operating Agreement and Terminal Building Lease similar to the form of this
Agreement, (c) is party to an Airline Services Agreement with AIRLINE and
(d) has been designated in writing by AIRLINE as an “affiliate” of AIRLINE.

 

C.                                     “Airline Rented Space” means the
aggregate of that portion of Rentable Space under lease to all Signatory
Airlines.

 

D.                                    “Airline Services Agreement” means any
agreement between AIRLINE and any regional air carrier pursuant to which such
air carrier provides air transportation services for AIRLINE under AIRLINE’s
designator code.

 

E.                                      “Amendment Effective Date” shall have
the meaning ascribed to such term in Section XII of this Amended and Restated
Third Amendment.

 

2

--------------------------------------------------------------------------------


 

F.                                      “Annual Gross Revenue” means rent,
concessions fees or similar charges actually received during any Fiscal Year by
MAC from Selected Concessions.  Annual Gross Revenue shall not include sales
taxes, utility fees, consortium fees, key money, customer facilities charges or
other similar “pass through” charges.

 

G.                                     “Auto Rental Concessions” means all auto
rental companies or other business organizations operating at either the
Lindbergh or Humphrey Terminals pursuant to concessions agreements with MAC.

 

H.                                    “Assumed Agreements” shall have the
meaning given to the term in Section XII of this Amended and Restated Third
Amendment.

 

I.                                         “Debt Service” means the aggregate
amount of principal and interest payments made by MAC that are due and payable
during the Fiscal Year on MAC financings including but not limited to all future
and existing general obligation revenue bonds, airport revenue bonds, refunding
obligations, commercial paper (excluding the principal amount of commercial
paper reissued during the Fiscal Year) and other debt instruments of the
Commission and specifically including, but not limited to, those obligations
specifically included on Exhibit 2 attached hereto.  In addition, debt service
shall also include:

 

(i)                                     amounts paid as prepayment of
obligations, if such prepayment is deemed approved by a Majority-In-Interest of
Signatory Airlines pursuant to the provisions of Article VII.B. hereof,

 

Or

 

(ii)                                  principal and interest in accordance with
its original scheduled amortization for any prepayment made by MAC which is not
deemed approved by the Majority-In-Interest of Signatory Airlines in accordance
with (i) above, until such time as the original principal amount of such prepaid
obligation has been recovered by MAC.

 

J.                                        “Deferred Revenue Sharing Amount”
shall have the meaning given to the term in Section VIII.I.4 of this Amended and
Restated Third Amendment.

 

K.                                    “Flight” means a scheduled flight of jet
aircraft with not less than 70 passenger seats.

 

L.                                      “Food and Beverage Concessions” means
companies or other business organizations that sell consumable food or beverages
items, excluding vending operations, to the traveling public at the Lindbergh
(excluding sales from the G Concourse) or Humphrey Terminals, pursuant to
concessions agreements with MAC.

 

M.                                 “GO13” means the Minneapolis-St. Paul
Airports Commission Taxable General Obligation Revenue Bonds, Series 13,
outstanding from time to time.

 

N.                                    “GO15” means the Minneapolis-St. Paul
Metropolitan Airports Commission Taxable General Obligation Revenue Refunding
Bonds, Series 15, outstanding from time to time.

 

O.                                    “Humphrey Terminal Repair and Replacement
Surcharge” shall be equal to nine percent (9%) of the Repair and Replacement
Amount.  This allocation shall be adjusted every five years based on increases
to the cost center’s book value.

 

P.                                      “Headquarters” means the corporate
office which constitutes (i) the principal office of AIRLINE or any assignee
holding substantially (i.e., ninety percent (90%) or more) all of the assets of
AIRLINE from which its business is conducted, and (ii) the principal office of

 

3

--------------------------------------------------------------------------------


 

AIRLINE’s or such assignee entity’s CEO, CFO and a majority of its other senior
management team members.

 

Q.                                    “Hub” means that AIRLINE and its regional
Affiliated Airlines which are party to an Airline Services Agreement with
AIRLINE shall maintain at the Airport no less than an aggregate annual average
of 227 daily departing Flights on which an aggregate annual average of at least
thirty percent (30%) of Enplanements are passengers whose travel neither
originates from nor terminates at the Airport.

 

R.                                     “Lindbergh Terminal Repair and
Replacement Surcharge” shall be equal to nineteen percent (19%) of the Repair
and Replacement Amount divided by Airline Rented Space.  This allocation shall
be adjusted every five years based on increases to the cost center’s book value.

 

S.                                      “Landing Fee Repair and Replacement
Amount” shall be equal to sixty-eight percent (68%) of the Repair and
Replacement Amount.  This allocation shall be adjusted every five years based on
increases to the cost center’s book value.

 

T.                                     “Merchandise Concessions” means companies
or other business organizations that sell retail or news products, excluding
automated vending items, to the traveling public at the Lindbergh (excluding
sales from the G Concourse) or Humphrey Terminals, pursuant to concessions
agreements with MAC.

 

U.                                    “Net Revenues” has the meaning provided
for in the Trust Indenture.

 

V.                                     “Repair and Replacement Amount” means a
$15 million deposit for Fiscal Year 2006, and increased by three percent (3%)
per annum for each Fiscal Year thereafter compounded annually (i.e., $15.45
million in Fiscal Year 2007, $15.91 million in Fiscal Year 2008, etc.) to a
Repair and Replacement subaccount within the construction fund to be expended
for major maintenance and minor (less than $2 million) capital projects, except
for automobile parking facilities and roadways.

 

W.                                “Selected Concessions” means Food and Beverage
Concessions, Merchandise Concessions, and Auto Rental Concessions.

 

X.                                    “Selected Concessions Revenues Escalation
Factor” means the following annual percentage escalation factors (compounded) to
be applied to the dollar thresholds provided in Section VIII.I.1:

 

Year

 

Annual Escalation Factor

 

2006

 

Base Year

 

2007

 

1.77

%

2008

 

4.75

%

2009

 

4.47

%

2010

 

4.46

%

2011

 

4.20

%

2012

 

4.73

%

2013

 

4.46

%

2014

 

4.47

%

2015

 

4.46

%

2016

 

4.46

%

2017

 

4.46

%

2018

 

4.47

%

2019

 

4.47

%

2020

 

4.47

%

 

4

--------------------------------------------------------------------------------


 

Y.                                     “Terminal Apron” and “Terminal Ramp”
shall be interchangeable terms and both terms shall mean the airport parking
apron as shown on Exhibit D to the Lease, together with any additions and/or
changes thereto.

 

Z.                                     “Terminal Apron Repair and Replacement
Amount” shall be equal to four percent (4%) of the Repair and Replacement
Amount.  This allocation shall be adjusted every five years based on increases
to the cost center’s book value.

 

III.           TERM

 

Article II. “Term” of the Lease is hereby deleted in its entirety and replaced
with the following:

 

II.                                     Term.

 

The term of this Agreement shall begin as of the Amendment Effective Date of
this Agreement and end December 31, 2020 for all portions of the Premises,
provided that the conditions for AIRLINE’s lease of the G Concourse during the
period commencing on January 1, 2016 and ending December 31, 2020 shall be
determined as set forth in Article II.A. below (hereinafter collectively
referred to as the “Term”), and the rents, fees and other charges established by
this Agreement shall apply to said term.

 

In addition to the foregoing:

 

A.                                   The conditions on which MAC will lease the
G Concourse to AIRLINE during the period commencing January 1, 2016 and ending
December 31, 2020 will be determined by the mutual agreement of the parties at
the time the 2020 Plan is incorporated into the Lease, recognizing that it is
the objective of both parties that (i) MAC assume operational control of the G
Concourse during such period while continuing to lease to AIRLINE all gate,
holdroom, ramp, office, support and operational spaces leased to AIRLINE on the
Amendment Effective Date, and (ii) there shall be no substantive change in the
net economic impact to either party taking into consideration all revenue and
costs associated with operation and maintenance of the G Concourse, including,
but not limited to, concession areas, gates, holdrooms, ramp and support and
operations space.

 

B.                                     AIRLINE shall not enter into any
agreement that could affect the operation of the G Concourse after December 31,
2015 without the prior written consent of MAC.

 

IV.           USE OF THE INTERNATIONAL ARRIVALS FACILITY

 

                Article III.C “Use of the International Arrivals Facility” shall
be deleted in its entirety and replaced  with the following:

 

C.                                     Use of the International Arrivals
Facility

 

MAC will control prioritization and utilization of the IAF and associated gates
for international arrivals by Airlines providing International Regularly
Scheduled Airline Service and may develop prioritization procedures not
inconsistent with the terms of this Agreement. The provisions in this Section C.
shall continue through December 31, 2020.

 

5

--------------------------------------------------------------------------------


 

1.                                       In order to use the International
Arrivals Facility, AIRLINE must maintain its status as International Regularly
Scheduled Airline Service. AIRLINE shall provide MAC a detailed written
certification for each numbered element on Exhibit H, upon MAC’s request. MAC
retains the right to verify the status of AIRLINE and determine whether AIRLINE
qualifies as International Regularly Scheduled Airline Service.

 

2.                                       Gates G1 through G10 and associated
passenger loading bridges, ramp access and lobby and baggage facilities on
Concourse G currently leased by Northwest Airlines, Inc. (hereinafter referred
to as “Northwest” or “Northwest Airlines”) shall be made available for access to
the International Arrivals Facility based on the following priority of use:

 

a.                                       International Regularly Scheduled
Airline Service as defined in Exhibit H.

 

b.                                      Northwest or a Northwest Affiliated
Airline domestic arrivals and departures.

 

c.                                       Non-scheduled irregular or delayed
international charter arrivals when the expected delay for the flight to use the
Humphrey Terminal facility will exceed 90 minutes and the use of an IAF gate
will not interfere with the scheduled use of that gate. Such interference shall
be defined as the overlap of the non-scheduled use with the scheduled use such
that the scheduled flight will have to be relocated to another concourse for its
operation or will have to wait for a gate due to the unavailability of any gate.
Use of an IAF gate by a non-scheduled flight is subject to Northwest’s approval;
such approval is not to be unreasonably withheld or delayed. Northwest shall
designate an individual on site to give necessary approvals.

 

3.                                       Northwest shall provide all Ground
Handling at the IAF gates subject to either (i) air carrier self-handling rights
contained in AIP grant assurances, at rates that do not exceed those specified
in the Mutual Assistance Ground Service Agreement, or (ii) authorize the use of
a third party ground handling company to provide Ground Handling at the IAF
gates upon a requesting airline executing the memorandum of understanding
included as Exhibit W.  Northwest shall also provide reasonable access for air
carriers to data and communications systems at gates G1-G10.

 

4.                                       No Airline aircraft will remain on
gates G1-G10 over two hours if a narrow-body or three hours if a wide-body.
Northwest will coordinate any moving of aircraft with MAC’s operations
department, FAA and appropriate federal inspections agencies.

 

5.                                       AIRLINE, if it self-handles, or
Northwest, if it provides Ground Handling to AIRLINE, on gates G1-G10, shall
handle and dispose of all international waste on AIRLINE’s aircraft in
accordance with the requirements of the United States Department of Agriculture.

 

6.                                       Northwest shall be responsible for all
maintenance, repair, and operation of MAC jet bridges provided by MAC as part of
the IAF.  Northwest shall make the MAC jet bridges available for use by all
users of the IAF without additional charge.

 

Exhibit W has been attached to this Amendment as Exhibit 7

 

6

--------------------------------------------------------------------------------


 

V.            ACCOMMODATION OF OTHER AIRLINES

 

Article IV.E. “Accommodation of Other Airlines” of the Lease is hereby deleted
in its entirety and replaced with the following Article IV.E.:

 

1.                                       Thirty (30) days in advance of each
schedule change AIRLINE shall provide MAC with a copy of the published schedule
and a gate plot showing all times when aircraft are scheduled to be utilizing
each Preferential Use gate, including aircraft type, projected arrival and
departure times, and point of origin or destination, including activities by
subtenants or airlines being accommodated.

 

2.                                       In furtherance of the public interest
of having the Airport’s capacity fully and more effectively utilized, it is
recognized by AIRLINE and MAC that (i) AIRLINE shall be prohibited from
subleasing any of its Premises to another Airline without the prior written
consent of MAC, which consent shall not be unreasonably withheld, delayed, or
conditioned, however MAC shall not be required to approve any sublease if there
is vacant space available from MAC and (ii) from time to time during the term of
this Agreement it may become necessary for the AIRLINE to accommodate another
Airline within its Premises or for MAC unilaterally to require AIRLINE to
accommodate another Airline(s) within AIRLINE’s Premises as required for the
following:

 

a.                                       To comply with any applicable rule,
regulation, order or statute of any governmental entity that has jurisdiction
over MAC, and to comply with federal grant assurances applicable to MAC.

 

b.                                      To implement a Capital Project at the
Airport.

 

c.                                       To facilitate the providing of air
services at the Airport by an Airline (“Requesting Airline”) when no Airline
serving the Airport is willing to accommodate the Requesting Airline’s
operational needs or requirements for facilities at reasonable costs or on other
reasonable terms.

 

d.                                      To accommodate the irregular activity of
another Airline (“Irregular Need”).

 

e.                                       To accommodate the Irregular Need of
AIRLINE.  To the extent possible, AIRLINE shall accommodate its Irregular Need
on its Preferential Use gate(s).  When such activity may not be accommodated on
AIRLINE’S Preferential Use gate(s), AIRLINE shall seek accommodation from other
Airlines on its own through coordination among such Airlines’ supervisors and
managers.  In the event accommodation cannot be found on another Airline’s
premises, AIRLINE may seek assistance from MAC.  MAC’s options shall include
assigning use of non-leased gate premises or referring AIRLINE to MAC’s agent
responsible for managing MAC’s remote parking locations.  For an Irregular Need,
MAC shall not be responsible for unilaterally accommodating an Airline on
another Airline’s leased premises. AIRLINE will be responsible for payment of
all applicable fees and charges including, if applicable, appropriate FIS
charges in connection with such accommodation.

 

f.                                         To accommodate a flight that has
declared an emergency and such flight shall have priority over all other flight
scheduling.

 

7

--------------------------------------------------------------------------------


 

3.                                       In responding to a request for
facilities for either a Requesting Airline or to accommodate Irregular Need, MAC
shall first work with the Requesting Airline or Airline seeking accommodation of
Irregular Need to use existing Common Use Space or unassigned space, if any is
available.

 

4.                                       When necessary, MAC shall make a
determination as to whether any Airline has underutilized facilities or capacity
available.  In making such determination MAC shall not act unreasonably.  Such
determinations by MAC shall take into consideration the following:

 

a.                                       The then existing utilization of
AIRLINE’s Premises (including any requirements for spare gates and accommodation
of AIRLINE’s Affiliates) and any bona fide plan of AIRLINE or any other Airline
for the increased utilization of the AIRLINE’s Premises to be implemented within
twelve (12) months thereafter (any non-public information provided by AIRLINE
regarding planned or proposed routes, schedules or operations shall be treated
as confidential by MAC to the maximum extent permitted by law).

 

b.                                      The need for compatibility among the
current schedules, including RON requirements, flight times, operations,
operating procedures and equipment of AIRLINE (and its Affiliate(s)) or any
other Airline and those of the Requesting Airline or the Airline seeking
accommodation of Irregular Need, as well as the need for labor harmony,
facilities, resources, and other relevant factors.

 

c.                                       During irregular operations, AIRLINE’S
scheduled operations will have priority over any accommodated Airline on its
Premises.

 

d.                                      Any flights scheduled on AIRLINE’s
Preferential use gate(s) must vacate the gate at least 45 minutes before the
next use by AIRLINE.

 

e.                                       The maximum gate occupancy by narrow
body aircraft for a Requesting Airline or an Airline seeking accommodation of
Irregular Need shall be 45 minutes for an arrival, 45 minutes for a departure,
or 1 hour and 30 minutes for a combined turn.

 

f.                                         The maximum scheduled gate occupancy
by wide body aircraft for a Requesting Airline or an Airline seeking
accommodation of Irregular Need shall be 1 hour for an arrival, 1 hour for a
departure, or 2 hours for a combined turn.

 

g.                                      Any aircraft occupying a gate longer
than the above timeframes may be required to vacate the gate to accommodate
other operations.  Should this occur, upon AIRLINE’s request MAC will notify the
Airline being accommodated as soon as MAC becomes aware of the requirement, but
in any event no later than 15 minutes before the time that actual vacating is
required.  Failure to vacate shall result in the imposition of additional
overtime fees by AIRLINE to the accommodated Airline. If an Airline being
accommodated does not vacate a gate as required, and AIRLINE requires the use of
such gate, upon AIRLINE’s request MAC shall instruct Airline to remove its
aircraft to another location leased by the Airline or to a remote location as
designated by MAC’s agent.  If failure of the accommodated Airline to remove its
aircraft results in AIRLINE requiring remote parking from MAC, MAC shall invoice
the

 

8

--------------------------------------------------------------------------------


 

accommodated Airline for any remote parking fees that would be charged to
AIRLINE.

 

h.                                      Before MAC accommodates a Requesting
Airline within AIRLINE’s Premises, MAC must give AIRLINE ten (10) days prior
written notice of its intent. AIRLINE must accept accommodation or notify MAC
within ten (10) business days after AIRLINE’s receipt of such notice that it
wishes to meet with MAC to show cause why the accommodation should not be made.

 

5.                                       The accommodated Airline shall be
responsible for the payment of all applicable fees and charges for such use,
including but not limited to appropriate FIS charges and overtime fees.

 

6.                                       In the event that any portion of
AIRLINE’s Premises are used to accommodate another Airline or Irregular Need:

 

a.                                       AIRLINE shall be authorized to
(i) charge such accommodated Airline a reasonable accommodation fee and
(ii) require from the accommodated Airline an indemnity and defense undertaking,
so long as such undertaking is not more favorable to AIRLINE than that which
AIRLINE provide to MAC.

 

b.                                      Each accommodated Airline shall be
responsible for (i) ensuring that its agents, employees, and contractors are
properly qualified prior to operating any and all equipment and (ii) are
responsible for securing jetway doors upon completion of use.

 

c.                                       AIRLINE shall not be required to
indemnify and save harmless MAC, its employees or agents with regard to any
claim for damages or personal injury arising out of any accommodated Airline’s
use of AIRLINE’s premises, unless caused by the negligence of AIRLINE;

 

d.                                      AIRLINE shall not be liable to any
accommodated Airline or any of its agents, employees, servants or invitees, for
any damage to persons or property due to the condition or design or any defect
in the Premises which may exist or subsequently occur, and such accommodated
Airline, with respect to it and its agents, employees, servants and invitees
shall be deemed to have expressly assumed all risk and damage to persons and
property, either proximate or remote, by reason of the present or future
condition or use of AIRLINE’S Premises.  Further, such accommodated Airline
shall be deemed to have agreed to release, indemnify, hold harmless and defend
AIRLINE, the MAC, and their respective officers, directors, employees, agents,
successors and assigns, from and against any and all suits, claims, actions,
damages, liabilities and expenses (including, without limitation, attorneys’
fees, costs and related expenses) for bodily or personal injury or death to any
persons and for any loss of, damage to, or destruction of any property,
including loss of use, incidental and consequential damage thereof, arising out
of or in any manner connected with the use of AIRLINE’S Premises by such
accommodate Airline or any of its agents, representatives, employees,
contractors or invitees, whether or not occurring or arising out of the
negligence, whether sole, joint, concurrent, comparative, active, passive,
imputed or any other type, of AIRLINE, MAC or their respective officers,
directors, employees or agents; provided, however, the

 

9

--------------------------------------------------------------------------------


 

foregoing indemnification shall not apply to any claim or liability resulting
from the gross negligence or willful misconduct of AIRLINE, its officers,
directors, employees or agents.

 

e.                                       MAC shall be responsible for ensuring
that such accommodated Airline has in full force and effect MAC’s required
insurance coverages.

 

f.                                         Without limiting any other provision
of this Amended and Restated Third Amendment, AIRLINE’s duty to accommodate
another airline shall be conditioned on and subject to the satisfaction of all
requirements of this Section 6.

 

7.                                       In the event of a labor stoppage or
other event which results in the cessation or substantial reduction in AIRLINE’s
flights operations at the Airport, AIRLINE will immediately take all reasonable
efforts, including but not limited to, moving of aircraft or equipment,
providing access to AIRLINE’s holdrooms and jet bridges or anything else in
AIRLINE’s control, in order to accommodate the operations of other Airlines
providing air service to the Airport; provided that: (a) AIRLINE at all times
will have access to its premises and equipment for operational reasons and
(b) AIRLINE shall not be required to take any action which would interfere with
its ability to re-institute service upon cessation of labor stoppage or other
event. Subject to a mutually acceptable agreement between MAC and AIRLINE
covering such use, AIRLINE shall have the right to charge reasonable fees and to
require reasonable advance payment for such use of AIRLINE’s gates, holdroom
areas, and loading bridges (and any such fees not in excess of 115% of the rates
and charges payable by AIRLINE hereunder for such premises shall be deemed
reasonable).

 

8.                                       The foregoing shall not be deemed to
abrogate, change, or affect any restrictions, limitations or prohibitions on
assignment or use of the AIRLINE’s Premises by others under this Agreement and
shall not in any manner affect, waive or change any of the provisions thereof.

 

VI.           SHORT TERM GATES

 

Article IV.H. “Short Term Gates” of the Lease is hereby deleted and replaced
with the following:

 

H.            Short Term Gates

 

The holdrooms, aircraft parking positions and operations space associated with
gates as shown on Exhibit V (hereinafter referred to as “Short Term Gates”)
shall be made available to Airlines on the following basis in order to promote
Airport access on fair and reasonable terms:

 

1.                                       AIRLINE shall lease Short Term Gate
space under its control on the same basis as provided in this Agreement, except
as provided in this Section.

 

2.                                       MAC may, in its discretion, cancel the
lease of a Short Term Gate leased by AIRLINE if an Airline is proposing to add
additional air service and desires to lease a gate directly from MAC. The
following procedures shall be followed before a Short Term Gate lease may be
cancelled:

 

a.                                       If an Airline is proposing to add
additional air service and desires to lease a gate directly from MAC, MAC may in
its discretion issue a Notice of Cancellation.  The Notice of Cancellation may
become effective after ninety (90) days.

 

10

--------------------------------------------------------------------------------


 

b.                                      In the event of a decision to cancel a
Short Term Gate, MAC will work with AIRLINE to attempt to accommodate AIRLINE’s
schedule pursuant to the procedures of Article IV.E.3.

 

c.                                       MAC may extend the time periods set
forth in this provision for good cause, e.g. the unavailability of replacement
jet bridges or other ground equipment.

 

d.                                      Of Gates D1-D6 leased to AIRLINE, MAC
shall cancel the lease for Gate D2 last.

 

3.                                       In the event MAC cancels the lease of a
Short Term Gate pursuant to this Section IV.H., it shall compensate AIRLINE for
the unamortized cost of improvements made to the leased premises of a Short Term
Gate.  AIRLINE shall retain and remove AIRLINE property (e.g. jet bridge or
other ground equipment, computers, inserts) or may negotiate their sale.

 

4.                                       The appearance of a Short Term Gate
shall be “generic” i.e. generic carpet, neutral wall finishes and no
distinguishing colors on the podium or backwall except as to improvements
existing as of the date of this Agreement.  AIRLINE may hang corporate banners
or posters and name identification signs so long as they can be detached without
significantly damaging the premises or AIRLINE commits to restoring the premises
without cost to MAC.

 

5.                                       If AIRLINE is leasing only one holdroom
from MAC, it may request that MAC remove the Short Term Gate designation from a
holdroom by demonstrating that it has met the following conditions:

 

a.                                       AIRLINE has not been in default on any
rental, security deposit, PFC or other payment obligation to MAC under the Lease
or this Amended and Restated Third Amendment during the prior twelve consecutive
months; and

 

b.                                      AIRLINE has maintained an Average Daily
Utilization at least equal to seven departures for each of the previous twelve
consecutive months.  For purposes of this provision “Average Daily Utilization”
shall mean the number of AIRLINE’s and any Affiliated Airline’s scheduled
aircraft departures using the gate with aircraft of fifty or more seats in a
calendar month, divided by the number of days in that calendar month; provided,
however, that if AIRLINE’s or the Affiliated Airline’s actual flight activity
differs by more than five percent (5%) from its published schedule in any
calendar month, MAC shall use AIRLINE’s or the Affiliated Airline’s actual total
departures for purpose of calculating Average Daily Utilization.

 

6.                                       If AIRLINE is leasing three (3) or
fewer holdrooms from MAC, MAC agrees to not cancel the lease of more than one
Short Term Gate AIRLINE may be leasing in accordance with the procedures
identified in Article IV.H.2. as long as AIRLINE has adhered to the payment and
utilization requirements identified within Article IV.H.5. for all leased gates
for the previous twelve (12) consecutive months.

 

Exhibit V to the Lease has been attached hereto as Exhibit 5.

 

11

--------------------------------------------------------------------------------


 

VII.         RENTS, FEES, AND CHARGES

 

Article V.B. “Rents, Fees, and Charges” of the Lease is hereby deleted in its
entirety and replaced with the following:

 

B.                                     Rents, Fees, and Charges

 

1.                                       Landing Fees

 

AIRLINE shall pay to MAC monthly landing fees to be determined by multiplying
the number of 1,000-pound units of AIRLINE’s Total Landed Weight during the
month by the then-current landing fee rate.  The landing fee rate shall be
calculated according to procedures set forth in Article VI or Article VI.
(Alternate).

 

2.                                       Environmental Surcharges. 
Intentionally Omitted.

 

3.                                       Terminal Apron Fees

 

AIRLINE shall pay to MAC monthly Terminal Apron fees to be determined by
multiplying the number of lineal feet of Terminal Apron under lease to AIRLINE
(excluding Concourses A and B) during the month by the then-current Terminal
Apron rate.  The Terminal Apron rate shall be calculated according to the
procedures set forth in Article VI or Article VI. (Alternate) hereof.

 

4.                                       Concourse A and B Terminal Apron Fees

 

AIRLINE shall pay to MAC monthly Terminal Apron Fees associated with Concourses
A and B at the rate of fifty percent (50%) of the lineal feet associated with
Concourses A and B.

 

5.             Terminal Building Rents and Surcharge

 

AIRLINE shall pay to MAC monthly Terminal Building rentals and the Lindbergh
Terminal Repair and Replacement Surcharge for its Exclusive (janitored and
unjanitored), Preferential and Common Use Space in the Terminal Building.  The
Terminal Building rental rates shall be calculated according to the procedures
set forth in Article VI or Article VI. (Alternate).

 

Terminal Building rentals for Common Use Space (except the IAF) shall be
prorated among Signatory Airlines using the Common Use Formula.

 

6.                                       Carrousel and Conveyor Charges

 

AIRLINE shall pay to MAC monthly carrousel and conveyor charges based upon
maintenance and operating costs and Debt Service.  The carrousel and conveyor
charges shall be calculated according to the procedures set forth in Article VI
or Article VI. (Alternate) and shall be prorated among Signatory Airlines using
the Common Use Formula.

 

7.                                       IAF Gate Fees

 

AIRLINE shall pay to MAC monthly IAF gate fees determined by multiplying the
number of arrivals at the IAF by AIRLINE’s propeller aircraft, narrow-body jet
aircraft, and wide-body jet aircraft by $400, $800, and $1,200, respectively.

 

12

--------------------------------------------------------------------------------


 

8.                                       IAF Use Fees

 

AIRLINE shall pay to MAC monthly IAF use fees determined by multiplying the
number of AIRLINE’s international passengers arriving at the IAF during the
month by the IAF use fee rate. The IAF use fee rate shall be calculated
according to procedures set forth in Article VI or Article VI. (Alternate).

 

9.                                       Other Fees and Charges

 

AIRLINE shall pay to MAC reasonable fees for the various other services provided
by MAC to AIRLINE. These services include, but may not be limited to, the
following:

 

a.                                       Use of the Humphrey Terminal and
Humphrey ramp at rates established from time to time by MAC.

 

b.                                      Use of Garage Parking Cards by AIRLINE’s
employees at rates set forth in the Guidelines for Administering Validated
Airport Parking.

 

c.                                       Use of designated employee parking
facilities by AIRLINE’s employees at rates established from time to time by MAC.

 

d.                                      Non-routine Terminal Apron cleaning and
other special services requested by AIRLINE at rates that reflect the costs
incurred by MAC.

 

e.                                       Security and personnel identification
badges for AIRLINE’s personnel at rates established from time to time by MAC.

 

f.                                         Office services, such as facsimile,
photocopying, or telephone provided by MAC. Charges for these services shall be
at the rates that MAC customarily charges for such services.

 

g.                                      Charges for the cost of separately
metered water and sewer and other such utilities not otherwise included in the
calculation of rents, fees, and charges.

 

VIII.                        CALCULATION OF RENTS, FEES, AND CHARGES

 

Article VI (Alternate), “Calculation of Rents, Fees and Charges” is hereby added
to the Lease and shall be placed immediately following Article VI (“Calculation
of Rents, Fees, and Charges”) as follows:

 

VI (ALTERNATE).                                            CALCULATION OF RENTS,
FEES AND CHARGES.

 

A.                                   General

 

Notwithstanding Article VI hereof, effective January 1, 2006, and for each
Fiscal Year thereafter, rents, fees, and charges will be reviewed and
recalculated based on the principles and procedures set forth in this Article VI
(Alternate).  The annual costs associated with each of the indirect cost centers
shall be allocated to each of the Airport Cost Centers based on the allocations
as set forth in Exhibit M, Indirect Cost Center Allocation, which allocations
may be amended from time to time by mutual consent of MAC and a
Majority-In-Interest of Signatory Airlines.  Such consent may not be
unreasonably withheld.

 

13

--------------------------------------------------------------------------------


 

B.                                     Calculation/Coordination Procedures

 

1.                                       AIRLINE shall provide to MAC: (a) on or
before August 1 of each year a preliminary estimate of Total Landed Weight and
Enplaned Passenger for the succeeding calendar year of AIRLINE and each
Affiliated Airline, unless separately reported to MAC by such Affiliated
Airline; and (b) on or before October 1 of each year a final estimate of such
weight.  If the final estimate is not so received, MAC may continue to rely on
the preliminary estimate for the MAC budgeting process.  MAC will utilize the
forecast in developing its preliminary calculation of Total Landed Weight and
Enplaned Passengers for use in the calculation of rents, fees, and charges for
the ensuing Fiscal Year.

 

2.                                       On or before October 15 of each Fiscal
Year, MAC shall submit to AIRLINE a preliminary calculation of rents, fees, and
charges for the ensuing Fiscal Year. The preliminary calculation of rents, fees,
and charges will include, among others, MAC’s estimate of all revenue items,
Operation and Maintenance Expenses, Debt Service, Capital Outlays, required
deposits, including amounts necessary to be deposited in the Coverage Account in
order to meet MAC’s rate covenant under the Trust Indenture, and Rentable Space.

 

3.                                       Within fifteen (15) days after receipt
of the preliminary calculation of rents, fees, and charges, if requested by the
Signatory Airlines, a meeting shall be scheduled between MAC and the Signatory
Airlines to review and discuss the proposed rents, fees, and charges.

 

4.                                       MAC shall then complete a calculation
of rents, fees, and charges at such time as the budget is approved, taking into
consideration the comments or suggestions of AIRLINE and the other Signatory
Airlines.

 

5.                                       If, for any reason, MAC’s annual budget
has not been adopted by the first day of any Fiscal Year, the rents, fees, and
charges for the Fiscal Year will initially be established based on the
preliminary calculation of rents, fees, and charges until such time as the
annual budget has been adopted by MAC. At such time as the annual budget has
been adopted by MAC, the rents, fees, and charges will be recalculated, if
necessary, to reflect the adopted annual budget and made retroactive to the
first day of the Fiscal Year.

 

6.                                       If, during the course of the year, MAC
believes significant variances exist in budgeted or estimated amounts that were
used to calculate rents, fees, and charges for the then current Fiscal Year, MAC
may after notice to Airlines adjust the rents, fees, and charges for future
reports to reflect current estimated amounts.

 

C.                                     Landing Fees

 

MAC shall calculate the landing fee rate in the following manner and as
illustrated in Exhibit N (revised).

 

1.                                       The total estimated Airfield Cost shall
be calculated by totaling the following annual amounts:

 

a.                                       The total estimated direct and
allocated indirect Operation and Maintenance Expenses allocable to the Airfield
cost center.

 

b.                                      The estimated Debt Service net of
amounts paid from PFCs or grants allocable to the Airfield cost center.

 

14

--------------------------------------------------------------------------------


 

c.                                       The cost of Runway 17/35 deferred and
not yet charged from the date of occupancy through December 31, 2005 will be
charged starting January 1, 2006 through December 31, 2035 at $79,535.16
annually.

 

d.                                      The Landing Fee Repair and Replacement
Amount.

 

e.                                       The amount of any fine, assessment,
judgment, settlement, or extraordinary charge (net of insurance proceeds) paid
by MAC in connection with the operations on the Airfield, to the extent not
otherwise covered by Article X hereof.

 

f.                                         The amounts required to be deposited
to funds and accounts pursuant to the terms of the Trust Indenture, including,
but not limited to, its Debt Service reserve funds allocable to the Airfield
cost center.  MAC agrees to exclude from the calculation of landing fees the
amounts which it may deposit from time to time to the maintenance and operation
reserve account and the Coverage Account established and maintained pursuant to
the Trust Indenture except for such amounts which are necessary to be deposited
to the Coverage Account in order for MAC to meet its rate covenant under the
Trust Indenture.

 

2.                                       The total estimated Airfield Cost shall
be adjusted by the total estimated annual amounts of the following items to
determine the Net Airfield Cost:

 

a.                                       Service fees received from the
military, to the extent such fees relate to the use of the Airfield;

 

b.                                      General aviation and non-signatory
landing fees;

 

c.                                       Debt Service on the Capital Cost, if
any, disapproved by a Majority-In-   Interest of Signatory Airlines.

 

3.                                       The Net Airfield Cost shall then be
divided by the estimated Total Landed Weight (expressed in thousands of pounds)
of the Signatory Airlines operating at the Airport to determine the landing fee
rate per 1,000 pounds of aircraft weight for a given Fiscal Year.

 

D.                                    Terminal Apron Fees

 

MAC shall calculate the Terminal Apron rate in the following manner and as
illustrated in Exhibit N (revised).

 

1.                                       The total estimated Terminal Apron Cost
shall be calculated by totaling the following annual amounts:

 

a.                                       The total estimated direct and
allocated indirect Operation and Maintenance Expenses allocable to the Terminal
Apron cost center.

 

b.                                      The estimated Debt Service net of
amounts paid from PFCs or grants allocable to the Terminal Apron cost center
(excluding hydrant fueling repairs and modifications).

 

c.                                       The cost of Concourse A and B Apron
Area deferred and not yet charged from the date of occupancy through
December 31, 2005 will be charged

 

15

--------------------------------------------------------------------------------


 

starting January 1, 2006 through December 31, 2035 at $159,950.19 annually.

 

d.                                      The amounts required to be deposited to
funds and accounts pursuant to the terms of the Trust Indenture, including, but
not limited to, its Debt Service reserve funds allocable to the Terminal Apron
cost center.  MAC agrees to exclude from the calculation of Terminal Apron fees
the amounts which it may deposit from time to time to the maintenance and
operation reserve account and the Coverage Account established and maintained
pursuant to the Trust Indenture except for such amounts which are necessary to
be deposited to the Coverage Account in order for MAC to meet its rate covenant
under the Trust Indenture.

 

e.                                       The Terminal Apron Repair and
Replacement Amount.

 

2.                                       The Terminal Apron Cost shall then be
divided by the total estimated lineal feet of Terminal Apron, to determine the
Terminal Apron rate per lineal foot for a given Fiscal Year. For the purposes of
this calculation, lineal feet of Terminal Apron shall be computed as the sum of
the following:

 

a.                                       Lineal feet of the Terminal Apron
(excluding the Terminal Apron associated with Concourses A & B); and

 

b.                                      Fifty percent (50%) of lineal feet of
the Terminal Apron associated with Concourse A & B

 

E.             Terminal Building Rents

 

MAC shall calculate the terminal building rental rate for unjanitored and
janitored space in the Terminal Building as set forth in subsections 1 and 2 of
this Article VI. (Alternate) E.

 

1.                                       MAC shall calculate the terminal
building rental rate for unjanitored space in the Terminal Building in the
following manner and as illustrated in Exhibit N (revised).

 

a.                                       The total estimated Terminal Building
Cost shall be calculated by totaling the following annual amounts:

 

1)                                      The total estimated direct and allocated
indirect Operation and Maintenance Expenses allocable to the Terminal Building
cost center.

 

2)                                      The estimated direct and allocated Debt
Service net of amounts paid from PFCs or grants allocable to the Terminal
Building cost center.

 

3)                                      The cost of Concourse A, B, C and D
deferred and not yet charged from date of occupancy through December 31, 2005
will be charged starting January 1, 2006 through December 31, 2035 at
$2,910,547.40 annually.

 

4)                                      The amounts required to be deposited to
funds and accounts pursuant to the terms of the Trust Indenture, including, but
not limited to, its Debt Service reserve funds allocable to the Terminal
Building cost center.  MAC agrees to exclude from the calculation of Terminal
Rents the amounts which it may deposit from time to

 

16

--------------------------------------------------------------------------------


 

time to the maintenance and operation reserve account and the Coverage Account
established and maintained pursuant to the Trust Indenture except for such
amounts which are necessary to be deposited to the Coverage Account in order for
MAC to meet its rate covenant under the Trust Indenture.

 

b.                                      The total estimated Terminal Building
Cost shall be reduced by the total estimated annual amounts of the following
items to determine the Net Terminal Building Cost:

 

1)                                      Reimbursed expense:

 

a)                                      Steam and chilled water on the G
Concourse;

 

b)                                     Carrousel and conveyor Capital Cost and
Operation and Maintenance Expense;

 

c)                                      Ground Power;

 

d)                                     Loading Dock; and

 

e)                                      Consortium Utilities.

 

2)                                      Janitorial Operation and Maintenance
Expenses, as determined by MAC.

 

c.                                       The Net Terminal Building Cost shall
then be divided by the total estimated Rentable Space in the Terminal Building
to determine the terminal building rental rate per square foot for unjanitored
space for a given Fiscal Year.  (See Initial Rentable Square Footage,
Exhibit O).

 

2.                                       MAC shall calculate the terminal
building rental rate for janitored space by totaling the following rates and as
illustrated in Exhibit N (revised):

 

a.                                       The terminal building rental rate per
square foot for unjanitored space for a given Fiscal Year, as calculated in this
Section; and

 

b.                                      An additional rate per square foot, the
janitored rate, calculated by dividing the total estimated direct janitorial
Operation and Maintenance Expenses, as determined by MAC, by the total janitored
space in the Terminal Building (excluding MAC and mechanical space).

 

F.             Carrousel and Conveyor Charge

 

1.                                       MAC shall calculate the carrousel and
conveyor charge, as illustrated in Exhibit N (revised), by totaling the
following annual amounts: equipment charges associated with the carrousel and
conveyor, including annual Debt Service, maintenance expense, and service
charge.

 

2.                                       MAC shall prorate the carrousel and
conveyor charge among the Signatory Airlines using the Common Use Formula.

 

17

--------------------------------------------------------------------------------


 

G.            IAF Use Fees

 

The IAF use fee for use of the IAF and any associated gates shall be effective
through December 31, 2015 and shall be based upon:

 

1.                                       The cost of the maintenance and
operation of the International Arrivals Facility which may include, but is not
limited to:

 

a.                                       utilities;

 

b.                                      cleaning:

 

c.                                       maintenance (including the costs of
maintaining the security equipment that existed as of April 1998);

 

d.                                      police, fire, and administrative cost
allocation;

 

e.                                       costs of providing passenger baggage
carts, if any;

 

f.                                         costs of providing staff parking for
federal inspections agency staff; and

 

g.                                      $4.17 per square foot recoupment for
lost rental area in the G Concourse.

 

2.                                       Costs associated with the operation of
dual international arrivals facility locations at the Airport, based on the
appropriate allocation of costs between the two facilities, not otherwise funded
by the federal inspections agencies including, but not limited to additional
personnel and equipment used by those agencies; and

 

3.                                       Debt Service, if any; and

 

Items (1) through (3) above, for which AIRLINE will be billed monthly, shall be
set annually at an estimated charge through MAC’s budget process and then
adjusted at year end for actual costs pursuant to certified audit by MAC’s
external auditors and such difference shall be charged or credited to AIRLINE
and paid by AIRLINE or MAC within thirty (30) days thereafter.

 

H.                                    Year-End Adjustments of Rents, Fees, and
Charges

 

1.                                       As soon as practical following the
close of each Fiscal Year, but in no event later than July 1, MAC shall furnish
AIRLINE with an accounting of the costs actually incurred and revenues and
credits actually realized during such Fiscal Year with respect to each of the
components of the calculation of the rents, fees, and charges calculated
pursuant to this Article broken down by rate making Cost Center.

 

2.                                       In the event AIRLINE’s rents, fees, and
charges billed during the Fiscal Year exceed the amount of AIRLINE’s rents,
fees, and charges required (as recalculated based on actual costs and revenues),
such excess shall be refunded or credited to AIRLINE.

 

3.                                       In the event AIRLINE’s rents, fees, and
charges billed during the Fiscal Year are less than the amount of AIRLINE’s
rents, fees, and charges required (as recalculated based on actual costs and
revenues), such deficiency shall be charged to AIRLINE in a supplemental
billing.

 

18

--------------------------------------------------------------------------------


 

I.              Revenue Sharing

 

1.                                       Beginning January 1, 2006, subject to
Section XII of the Amended and Restated Third Amendment to the Airline Operating
Agreement and Terminal Building Lease, in conjunction with its Year End
Adjustments of Rents, Fees and Charges, MAC will rebate to AIRLINE a portion of
the Annual Gross Revenues for Selected Concessions for the most recent Fiscal
Year under the following schedule (“Revenue Sharing”) (all dollar amounts set
forth in this Article VI (Alternate) shall apply for 2006 only and shall be
escalated for each Fiscal Year after 2006 on an annual compounded basis by the
Selected Concession Revenue Escalation Factor):

 

a.                                       If Annual Gross Revenues for the
Selected Concessions for 2006 are between $25 million and $32.299 million for
the Fiscal Year, 25% of gross revenues;

 

b.                                      If Annual Gross Revenues for the
Selected Concessions are above $ 32.299 million for the Fiscal Year, 25% of
gross revenues up to $32.299 million and 50% of gross revenues above $32.299
million;

 

2.                                       Reduced sharing of gross revenues if
Annual Gross Revenues for the Selected Concessions are below $25 million for the
Fiscal Year;

 

a.                                       $24 million to $24.99 million – 20%

 

b.                                      $23 million to $23.99 million – 15%

 

c.                                       $22 million to $22.99 million – 10%

 

d.                                      $21 million to $21.99 million – 5%

 

3.                                       The total rebate amount shall be
allocated among Signatory Airlines according to their pro rata share of Enplaned
Passengers for the Fiscal Year and shall be structured as a post-year-end check
to AIRLINE issued by MAC no later than 240 days following each Fiscal Year,
subject to correction following any applicable audit;

 

4.                                       Notwithstanding the foregoing, MAC
shall have the right to reduce the amount of Revenue Sharing with respect to any
Fiscal Year to the extent necessary so that the Net Revenues of the MAC taking
into account the Revenue Sharing for such Fiscal Year will not be less than
1.25x of the total Debt Service of MAC for such Fiscal Year.  In the event that
the Revenue Sharing is reduced in any Fiscal Year by any amount (the “Deferred
Revenue Sharing Amount”) as a result of the operation of this Article VI.
(Alternate), MAC will accrue the Deferred Revenue Sharing Amount and credit such
amount to the Signatory Airlines in the subsequent Fiscal Year (or, if such
amount may not be credited in accordance with this Article VI. (Alternate) in
such subsequent Fiscal Year, then such amount will be credited in the next
succeeding Fiscal Year in which such credit may be issued in accordance with
this Article VI. (Alternate); and

 

5.                                       The rights of any Signatory Airline to
any payment, credit or application of Revenue Sharing to or for the benefit of
such Signatory Airline is a contract right, in existence and effective as of
January 1, 2006 (subject to Section XII of the Amended and Restated Third
Amendment), and any such payment, credit or application actually made is
proceeds thereof.

 

19

--------------------------------------------------------------------------------


 

J.             Reversion to Pre-Existing Rate Structure

 

Notwithstanding anything in the Lease or any other agreement between MAC and
AIRLINE, in the event AIRLINE is not in compliance with any payment obligation
under any agreement with the MAC during the period following any applicable
notice and cure period under such agreement and continuing until payment of any
such amounts (the “Payment Default Period”), MAC will have the right, upon
written notice to AIRLINE (provided that, if AIRLINE is in bankruptcy, no notice
shall be required for the effectiveness of MAC’s exercise of such right, in each
case so long as AIRLINE is invoiced by MAC for the amounts payable pursuant to
the Pre-Existing Rate Structure and all such invoices reference the additional
amounts due as a result of such payment default and set forth the applicable
rates that are then in effect as a result of such payment default), to: (i) have
AIRLINE’s payment obligations under the Lease during the Payment Default Period
revert to the Pre-Existing Rate Structure, and (ii) apply the amount of any Rate
Differential (as defined in Article XII hereof) for AIRLINE during such period
and the amount of any accrued and unpaid Revenue Sharing credits (if any)
otherwise due to AIRLINE pursuant to Article VI. (Alternate) for the Payment
Default Period against any amounts owed by AIRLINE to MAC to the extent
necessary to cure such payment defaults; provided that, with respect to AIRLINE,
the MAC shall not have the rights set forth in this Article VI(Alternate).J with
respect to (i) any obligations of AIRLINE under any existing agreements that are
rejected by AIRLINE in the 2005 Bankruptcy Case, which rejected existing
agreements shall not include any of the Assumed Agreements, (ii) any obligations
of AIRLINE relating to the MSP 2001/2005 special facilities bonds or the related
special facilities lease; and (iii) any obligations of AIRLINE under any
agreement between AIRLINE and a party other than MAC.

 

A revised Exhibit N to the Lease has been attached hereto as Exhibit 3.

 

IX.           MAJORITY-IN-INTEREST WAIVER

 

Article VII. of the Lease as amended via the First Amendment dated March 29,
2002 is hereby deleted in its entirety and replaced with the following
Article VII.E.:

 

E.             MAJORITY-IN-INTEREST WAIVER

 

Beginning in January 1, 2010, AIRLINE agrees that MAC may include in its capital
improvement program up to $50 million per year (in 2001 dollars) for
miscellaneous Capital Projects (“Contingency Projects”) as determined by MAC. 
Notwithstanding any other provision of this Agreement, these Contingency
Projects may include at MAC’s discretion projects to be included in the Airfield
Cost Center, and this Agreement shall be deemed to be AIRLINE’S approval (if
required) of any such Capital Project without any requirement for
Majority-In-Interest review.

 

X.            BANKRUPTCY

 

Article XI.E. “Bankruptcy” of the Lease is amended to add the following
subsection E.6:

 

6.                                       In addition to the other rights of MAC
hereunder, to the extent necessary, to effect its rights under Article VI
(Alternate).J. of the Lease in any future bankruptcy involving AIRLINE pursuant
to the doctrines of setoff and/or recoupment.

 

20

--------------------------------------------------------------------------------


 

XI.           HUB AND HEADQUARTERS COVENANTS

 

The Lease is amended to add the following language as Article XVII “Hub and
Headquarters Covenants”:

 

XVII.                    Hub and Headquarters Covenants

 

AIRLINE hereby covenants and agrees to maintain its Headquarters in the
Minneapolis-St. Paul metropolitan area and to maintain a Hub at the Airport.  As
the sole remedy for breach of either such covenant and, solely with respect to
the Hub covenant, subject to the force majeure exception set forth below,
Revenue Sharing will be eliminated in any year in which AIRLINE violates either
the Headquarters or Hub covenant (and, in the event any such violation continues
for three (3) consecutive years, or either such covenant is determined to be
unenforceable, AIRLINE’s Revenue Sharing will be eliminated permanently).

 

Force majeure. Notwithstanding the foregoing, AIRLINE shall not be deemed to be
in default of the Hub covenant if it is prevented from performing any of its
obligations contained in the Hub covenant by reason of strikes, boycotts, labor
disputes, embargoes, shortages of energy or materials, acts of the public enemy,
prolonged unseasonable weather conditions and results of acts of nature, riots,
rebellion, or sabotage, despite AIRLINE’s best efforts to comply.  No force
majeure provision shall apply to the Headquarters covenant.

 

XII.         AMENDMENT EFFECTIVE DATE AND CONDITIONS

 

The amended rate structures and changes in rate methodology (the “Rate Changes”)
and the Revenue Sharing (the Revenue Sharing together with the Rate Changes,
shall be called the “Savings”) set forth in Sections VII and VIII of this
Amended and Restated Third Amendment shall be effective commencing January 1,
2006 and shall continue through the term of each Airline’s Airline Operating
Agreement and Terminal Building Lease, subject to the terms and conditions
thereof.  However, MAC and AIRLINE hereby acknowledge and agree that receipt of
any credits for the Savings under this Amended and Restated Third Amendment is
expressly conditioned upon the entry of an order in the 2005 Bankruptcy Case
(which would include an order confirming a plan of reorganization and which
shall contain the provisions regarding effectiveness set forth herein) (the
“Assumption Order”) not later than September 30, 2007 approving the assumption
by AIRLINE of the executory agreements relating to GO15, GO13, the Lease, and
the other leases and executory agreements between AIRLINE and MAC set forth on
Exhibit 4 hereto (the “Assumed Agreements”).  The Assumption Order shall provide
that the effectiveness of the assumption of the Assumed Agreements is
conditioned upon the approval by all of the Signatory Airlines of this Amended
and Restated Third Amendment or the 2007A Amendment to Airline Operating
Agreement and Terminal Building Lease (the “2007A Amendment,” attached hereto as
Exhibit 6) as an amendment to each Signatory Airline’s Airline Operating
Agreement and Terminal Building Lease.  Within thirty (30) days after the later
to occur of (i) the entry of the Assumption Order and (ii) approval by all of
the Signatory Airlines of this Amended and Restated Third Amendment or the 2007A
Amendment and any other documents implementing the Savings (the “Amendment
Effective Date”), MAC will (A) issue a check to (i) each Signatory Airline in an
amount equal to the difference between the rates and charges calculated under
the pre-existing Airline Operating Agreement and Terminal Building Lease with
each Signatory Airline, without taking into account the changes set forth in
this Amended and Restated Third Amendment (“Pre-Existing Rate Structure”), and
such rates and charges calculated taking into account the Rate Changes and other
revisions to the Airline Operating Agreement and Terminal Building Lease with
each Signatory Airline that are set forth in this Amended and Restated Third
Amendment (“Amended Rate Structure”, with such difference between the
Pre-Existing Rate Structure and the Amended Rate Structure, the “Rate
Differential”) for the period commencing January 1, 2006 through the Amendment
Effective Date, (ii) each Signatory Airline for the amount of the Revenue
Sharing for 2006 and any succeeding calendar year ending prior to the Amendment
Effective Date, with such credit issued upon the completion of the certified
independent audits report

 

21

--------------------------------------------------------------------------------


 

for such year, and (iii) each Signatory Airline for interest on the credit
amounts referenced in clauses (i) and (ii) of this sentence at MAC’s actual
earned overnight interest rate (“Applicable Interest Rate”) from the period
commencing on February 12, 2007 (but in the case of 2006 Revenue Sharing, not
earlier than the completion of the comprehensive annual financial report for
2006) (“Interest Commencement Date”) through the date of the issuance of such
credits, and (B) implement the terms of the Amended and Restated Third Amendment
as of the Amendment Effective Date.

 

Notwithstanding the foregoing provisions of this Section XII, the credits
described in the immediately preceding paragraph shall not be issued to AIRLINE,
AIRLINE will continue to pay its Lease obligations under the Pre-Existing Rate
Structure and AIRLINE will not receive any credits relating to the Revenue
Sharing, until the 30th day after the date an order entered by the 2005
Bankruptcy Case becomes a final order approving a plan of reorganization and
only if no Impairment (as defined in Section 4(e) of the MOU) has occurred
(“AIRLINE Effective Date”). From the Amendment Effective Date to the AIRLINE
Effective Date, AIRLINE’s Rate Differential and any credits relating to the
Revenue Sharing will continue to accrue during such period and shall earn
interest at the Applicable Rate commencing from the Interest Commencement Date.
Upon the AIRLINE Effective Date, MAC will issue to AIRLINE a credit for the
amounts accrued under this Section XII together with interest as provided
herein. In the event that the Assumption Order is not entered in the 2005
Bankruptcy Case on or before September 30, 2007, MAC shall have the right to
elect to terminate this Amended and Restated Third Amendment, in which case MAC
shall retain all of the credits and interest, and continue to calculate rates
and charges in accordance with the Pre-Existing Rate Structure (and in the event
MAC so elects, the provisions added to the Lease pursuant to the Amended and
Restated Third Amendment pending the occurrence of the Amendment Effective Date
shall be deemed deleted and withdrawn and of no force and effect).

 

XIII.        2007B AMENDMENT

 

In addition to the 2007A Amendment, MAC shall offer to the Signatory Airlines a
2007B Amendment, which shall, among other things, offer to extend the term of
other Signatory Airline Leases until December 31, 2020 in exchange for certain
Airlines agreeing that any time after July 1, 2010, MAC may give Airline notice
of MAC’s intention to terminate the lease of all of such Airline’s Leased
Premises in the Lindbergh Terminal and to amend the Lease to add alternate
premises in the Humphrey Terminal. MAC shall provide alternate premises to
Airline at the Humphrey Terminal and will consult with Airline throughout the
design and planning process. In exchange for this agreement, MAC will reimburse
Airline for all necessary and reasonable relocation expenses, subject to advance
written approval of such relocation estimate.

 

MAC’s offer of the 2007B Amendment to the Signatory Airlines shall terminate
effective September 30, 2007.

 

XIV.        SURVIVAL OF INDEMNIFICATION

 

The provisions of Article VII (INDEMNIFICATION) of the Special Facilities Lease
between MAC and AIRLINE, dated as of June 1, 2001, except for subsection (a) of
such Section (“Surviving Indemnifications”), shall survive the confirmation of
any plan of reorganization for AIRLINE and its related entities (“Plan”) and
claims under the Surviving Indemnifications shall not be disallowed solely by
reason of Bankruptcy Code sections 502(b)(9) and (c) or the bar date. Any claims
by MAC under the Surviving Indemnifications (“Surviving Indemnification Claims”)
will be treated and paid as general unsecured claims. If any Surviving
Indemnification Claims are allowed after any distribution has been made to
general unsecured creditors, MAC will receive (on the distribution date
following the allowance of any such Surviving Indemnification Claim) the
consideration and of the value that would have been distributed with respect to
such allowed Surviving Indemnification Claims if they had been allowed at the
time any such previous distributions had been made, or, at

 

22

--------------------------------------------------------------------------------


 

AIRLINE’s election, cash in an amount equal to the value of such consideration
on the date it would have been distributed to MAC. AIRLINE or its related
entities will not contest the validity or enforceability of the Surviving
Indemnifications (except as enforceability may be limited by bankruptcy,
insolvency or any other proceeding affecting creditors’ rights generally
(including AIRLINE’s current proceeding, but excluding this Amended and Restated
Third Amendment)). The provisions of this Section XIV shall be binding on any
trustee that may be appointed in the AIRLINE bankruptcy case and shall remain
binding without regard to any determination in the adversary proceeding brought
by AIRLINE seeking, among other things, recharacterization of the 2001/2005
Special Facilities Bonds, and without regard to any rejection, termination or
modification of the Special Facilities Lease. Any dispute as to the allowed
amount of any Surviving Indemnification Claims shall be determined in the manner
provided in the Plan for determining disputes as to the allowed amount of
general unsecured claims of the amount claimed by MAC, or, if no such manner is
prescribed, in the manner determined by the court having jurisdiction of
AIRLINE’s bankruptcy case at the time MAC makes its first Surviving
Indemnification Claims.

 


XV.         COOPERATION


 

AIRLINE agrees to cooperate with MAC, including participation in mediation or
requests for approval from FAA, in attempting to resolve the current noise
litigation venued in Hennepin County District Court.

 

 

The remainder of this page has been intentionally left blank.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed and executed this Amendment in
duplicate the day and year first below written.

 

 

METROPOLITAN AIRPORTS COMMISSION

 

 

Date:                   , 2007

By:

   /s/ Jeffrey W. Hamiel

 

 

   Jeffrey W. Hamiel, Executive Director

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

Date:                   , 2007

By:

   /s/ Barry J. Hofer

 

 

 

 

Its:

   Vice President – Facilities and Airport Affairs

 

 

 

STATE OF MINNESOTA

)

 

 

) ss.

 

COUNTY OF HENNEPIN

)

 

 

 

This instrument was acknowledged before me on the      day of           , 2007,
Jeffrey W. Hamiel, the Executive Director of the Metropolitan Airports
Commission on behalf of the Commission.

 

 

 

 

 

Notary Public

 

 

 

 

 

 

STATE OF MINNESOTA

)

 

 

) ss.

 

COUNTY OF

)

 

 

This instrument was acknowledged before me on the               day
of                               , 2007,

By                  , the                                         of Northwest
Airlines, Inc.

 

 

 

 

 

Notary Public

 

24

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE AND AMENDMENTS

 

Agreement/Amendment

 

Effective Date

 

 

 

Airline Operating Agreement and Terminal Building Lease

 

January 1, 1999

 

 

 

First Amendment

 

March 29, 2002

 

 

 

Second Amendment

 

November 15, 2004

 

25

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

LIST OF MAC BOND OBLIGATIONS

 

Current Outstanding Debt

 

General Obligation Revenue Bonds

 

 

Series 13

(2015)

 

Series 14

(2011)

 

Series 15

(2022)

 

General Airport Revenue Bonds

 

 

Series 1998B Sr

(2016)

 

Series 1999B Sr

(2022)

 

Series 2000B Sr

(2021)

 

Series 2001B Sr

(2024)

 

Series 2007A Sr

(2032)

 

Series 2001D Sub

(2016)

 

Series 2003A Sub

(2031)

 

Series 2004A Sub

(2031)

 

Series 2005A Sub

(2035)

 

Series 2005B Sub

(2026)

 

Series 2005C Sub

(2032)

 

Series 2007B Sub

(2032)

 

Commercial Paper

 

 

Series A

 

Series B

 

Series C

 

Series D

 

Notes Payable – Equipment Leasing

 

 

2003 Financing

(2008)

 

2004 Financing

(2009)

 

Other Notes Payable/Financing Leases

 

26

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Landing Fee Rates

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.C.1.

 

Direct Operation and Maintenance Expense (Includes Control Tower, Noise
Abatement & Operations)

 

$

8,500,000

 

 

 

Indirect Operation and Maintenance Expense

 

16,500,000

 

 

 

Direct and Indirect Debt Service

 

7,000,000

 

 

 

Runway 17/35 Deferral

 

79,535

 

 

 

Capital Outlays/Deposit to Rehab & Replacement Fund

 

10,200,000

 

 

 

Direct and Indirect Cost of Capital Outlays/Leases (Original)

 

1,500,000

 

 

 

Fine, Assessment, Judgment or Settlement

 

—

 

 

 

Debt Service Reserve Fund Deposit

 

—

 

 

 

Operation Reserve Account Deposit

 

—

 

 

 

Coverage Account Deposit

 

—

 

 

 

 

 

 

 

 

 

Total Airfield Cost

 

$

40,479,535

 

 

 

 

 

 

 

 

 

Less:

 

 

 

 

 

 

 

 

 

V1C.2.

 

Service Fees (Military)

 

$

150,000

 

 

 

General Aviation Landing Fees

 

880,000

 

 

 

Nonsignatory Landing Fees (HHH and Commuter)

 

720,000

 

 

 

Off-Airport Aircraft Noise Costs

 

—

 

 

 

Projects Rejected by MII of Signatory Airlines

 

—

 

 

 

 

 

 

 

 

 

Total Adjustments

 

$

1,750,000

 

 

 

 

 

 

 

 

 

Net Airfield Cost

 

$

38,729,535

 

 

 

 

 

 

 

V1.C.3.

 

Total Landed Weight of Signatory Airlines (1,000-lb. Units)

 

23,500,000

 

 

 

 

 

 

 

 

 

Landing Fee Rate per 1,000 lbs.

 

$

1.648

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Terminal Apron Rates

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.E.1.

 

Direct Operation and Maintenance Expense

 

$

210,000

 

 

 

Indirect Operation and Maintenance Expense

 

3,500,000

 

 

 

Direct and Indirect Debt Service

 

10,000

 

 

 

Direct and Indirect Cost of Capital Outlays/Lease

 

500,000

 

 

 

Capital Outlays/Deposit to Rehab & Replacement Fund

 

600,000

 

 

 

Concourse A & B Ramp Deferral Recovery

 

159,950

 

 

 

Debt Service Reserve Fund Deposit

 

—

 

 

 

Operation Reserve Account Deposit

 

—

 

 

 

Coverage Account Deposit

 

—

 

 

 

 

 

 

 

 

 

Total Terminal Apron Cost

 

$

4,979,950

 

 

 

 

 

 

 

V1.E.2.

 

Total Lineal Feet of Terminal Apron
(Excluding Terminal A & B Ramp)

9,971

 

 

 

 

 

 

 

 

 

 

 

 

Terminal A Apron Lineal Feet

1,253

 

 

 

 

 

 

Terminal B Apron Lineal Feet

1,409

 

 

 

 

 

 

 

 

 

 

V1.E.3.

 

Total Terminal A & B Apron

2,662

 

 

 

 

 

 

 

 

 

 

 

Terminal A & B Apron @ ½

1,331

 

 

 

 

 

 

 

 

 

 

 

 

Total Chargeable Terminal Apron Lineal Feet

 

11,302

 

 

 

 

 

 

 

 

 

Terminal Rate Per Lineal Foot

 

$

440.626

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Terminal Building Rental Rate (Janitored and Unjanitored Space)

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.G1.a.

 

Unjanitored Space Rate Calculation

 

 

 

 

 

Direct Operation and Maintenance Expense (Includes Energy Management Center)

 

$

21,490,000

 

 

 

Indirect Operation and Maintenance Expense

 

9,000,000

 

 

 

Direct and Indirect Debt Service

 

21,700,000

 

 

 

Terminal A-D Deferral Recovery

 

2,910,537

 

 

 

Direct and Indirect Cost of Capital Outlays/Leases

 

500,000

 

 

 

Debt Service Reserve Fund Deposit

 

—

 

 

 

Operation Reserve Account Deposit

 

—

 

 

 

Coverage Account Deposit

 

—

 

 

 

Total Terminal Building Cost

 

$

55,600,537

 

 

 

 

 

 

 

 

 

Less:

 

 

 

V1.G1.b.

 

Steam and Chilled Water Reimbursement (G Concourse)

 

$

940,000

 

 

 

Carrousel and Conveyor Costs

 

220,000

 

 

 

Ground Power

 

390,000

 

 

 

Loading Dock

 

2,265,000

 

 

 

Consortium Utilities

 

440,000

 

 

 

 

 

 

 

 

 

Total Adjustments

 

$

4,255,000

 

 

 

 

 

 

 

 

 

Net Terminal Building Cost

 

$

51,345,537

 

 

 

 

 

 

 

V1.G.1.c.

 

Total Rentable Space

 

$

1,088,393

 

 

 

 

 

 

 

 

 

Terminal Building Rental Rate per Square Foot for Unjanitored Space

 

$

47.176

 

 

 

 

 

 

 

 

 

Terminal Airlines R & R Fund Surcharge Amount

 

 

 

 

 

Capital Outlays/Deposit to Rehab & Replacement Fund

 

$

6,000,000

 

 

 

Weighted Average Airline Rentable Space (Janitored and Unjanitored)

 

570,000

 

 

 

Surcharge Amount

 

$

10.526

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Terminal Building Rental Rate (Janitored and Unjanitored Space)

 

 

 

Janitored Space Rate Calculation

 

 

 

V1.G.2.

 

Total Direct Janitored Operation and Maintenance Expenses

 

$

5,800,000

 

 

 

 

 

 

 

 

 

Total Janitored Space /1

 

975,000

 

 

 

 

 

 

 

 

 

Janitored Rate per Square Foot

 

$

5.949

 

 

 

Terminal Building Rental Rate per Square Foot for Unjanitored Space (Above)

 

$

47.176

 

 

 

Terminal Building Rental Rate per Square Foot for Janitored Space

 

$

53.125

 

 

 

 

 

 

 

 

 

/1 Excludes MAC and mechanical space.

 

 

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Carrousel and Conveyor Charge

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.H.1.

 

Direct and Indirect Maintenance Depreciation Charges

 

$

250,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Debt Service

 

—

 

 

 

 

 

 

 

 

 

Direct and Indirect Cost of Capital Outlays/Leases

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

250,000

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Airline Cost Per Enplaned Passenger

 

 

 

Actual
200x

 

 

 

 

 

Landing Fees-Signatory

 

$

36,000,000

 

Landing Fees-HHH Nonsignatory

 

70,000

 

Landing Fees-Commuter Nonsignatory

 

650,000

 

 

 

 

 

Ramp Fees-Signatory

 

4,410,000

 

Ramp Fees-HHH Nonsignatory

 

15,000

 

Ramp Fees-Commuter Nonsignatory

 

—

 

 

 

 

 

Terminal Building

 

33,920,000

 

IAF Charges

 

2,850,000

 

Carrousels & Conveyors

 

205,000

 

Old Portion of G Concourse

 

421,000

 

Lobby Fees

 

6,210,000

 

FIS Surcharge

 

880,000

 

HHH Terminal Building Rent

 

640,000

 

Concessions Rebate

 

(9,100,000

)

Apron Fees - HH Terminal

 

500,000

 

Apron Fees - Commuter

 

—

 

Police/Fire/Admin. - G Concourse

 

700,000

 

Steam/Chilled Water - G Concourse

 

900,000

 

Janitorial - G Concourse

 

700,000

 

Self-Liquidating - C/G Concourse

 

1,592,000

 

Total Costs

 

$

81,563,000

 

 

 

 

 

Enplaned Passengers

 

17,000,000

 

 

 

 

 

Airline Cost Per Enplaned Passenger

 

$

4.798

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

ASSUMED AGREEMENTS

 

NWA Assumption of Agreements and Survival of Obligations

 

1.                                       All Executory contracts that were
entered into in connection with the GO15 and GO13 Bonds, excluding adequate
protection stipulations

 

2.                                       All other obligations and agreements
related to the GO 15 and GO 13 Bonds including but not limited to all
guaranties, security agreements, mortgages and other documents shall remain
unimpaired and fully enforceable following assumption of the GO 15 and GO 13
executory contracts

 

3.                                       Airline Operating Agreement and
Terminal Building Lease dated as of January 1, 1999 (as amended)

 

4.                                       Main Base Agreement dated as of
March 5, 1956 as amended (a.k.a. Building B Lease)

 

5.                                       Republic Airlines, Inc. Main Base Lease
and Agreement dated as of December 19, 1966 as amended (a.k.a. Building C Lease)

 

6.                                       Lease Agreement dated as of October 6,
1969 as amended (a.k.a. Building F Lease)

 

7.                                       Runway 12R De-Icing Operations Center
Site Agreement dated as of December 2003

 

8.                                       Runway 30R De-Icing Operations Center
Agreement dated as November 2001

 

9.                                       Deicing Operations Center Agreement
dated as of April 1998 as amended (a.k.a. 12L Deicing Operations Center Lease)

 

10.                                 Runway 17/35 Glycol Reclamation Facility
Agreement dated as of August 2004.

 

11.                                 Lease and Fuel Agreement as Restated and
Amended for Aviation Fuel Facilities dated February 1, 2005.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

EXHIBIT V

 

34

--------------------------------------------------------------------------------


 

2007A AMENDMENT TO

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE

 


MINNEAPOLIS-ST. PAUL INTERNATIONAL AIRPORT


 

This 2007A Amendment to Airline Operating Agreement and Terminal Building Lease
(hereinafter “2007A Amendment” or “Amendment”) is entered into as of the
                 day of                                        2007, by and
between the Metropolitan Airports Commission, a public corporation under the
laws of the State of Minnesota (hereinafter sometimes referred to as “MAC” or
“Commission”), and                                               , a corporation
organized and existing under the laws of                                     
and authorized to do business in the State of Minnesota (hereinafter referred to
as “AIRLINE”).

 

WHEREAS, MAC and AIRLINE entered into an Airline Operating Agreement and
Terminal Building Lease effective January 1, 1999 and amended such agreement as
shown on Exhibit 1 (collectively, “Lease”); and

 

WHEREAS, NWA, Inc. (“NWA”), Northwest Aerospace Training Corporation (“NATCO”),
and Northwest Airlines, Inc. (“NAI”), (collectively the “Northwest Entities”)
and MAC are parties to a series of agreements and documents with respect to the
Minneapolis-St. Paul Metropolitan Airports Commission General Obligation Revenue
Refunding Bonds, Series 15 (all such agreements, guaranties, security documents
and other documents shall be collectively referred to as the “GO 15 Documents”);
and

 

WHEREAS,  the Northwest Entities filed a petition under Chapter 11 of Title 11
of the United States Code on September 14, 2005 which case is pending in the
United States Bankruptcy Court for the Southern District of New York in an
administratively consolidated case entitled In re Northwest Airlines Corporation
et al.,  Case No. 05-17930(ALG) (“2005 Bankruptcy Case”); and

 

WHEREAS, as part of its reorganization in the 2005 Bankruptcy Case, NAI, on
behalf of AIRLINE and other Signatory Airlines, and MAC negotiated a
comprehensive resolution of various lease and debt issues between them as set
forth in a Memorandum of Understanding executed by NAI on February 12, 2007 and
by MAC on February 19, 2007 (“MOU”).  As part of such comprehensive agreement
documented in the MOU, NAI requested that, and MAC agreed to, make significant
changes to the existing Airline Operating Agreement and Terminal Building Leases
between the MAC and each Signatory Airline, including AIRLINE’s Lease, and that
would provide substantial reductions in rates and charges payable by each
Signatory Airline, including AIRLINE, and requiring that MAC share revenue
generated from various sources at the Airport with such airlines; and

 

WHEREAS, as part of such comprehensive agreement, MAC has agreed to amend the
existing Airlines Operating Agreement and Terminal Building Leases between the
MAC and each Signatory Airline, including AIRLINE’s Lease on terms and
conditions set forth herein, provided that  (i) each Signatory Airline shall be
entitled to the reduction of rates and charges and the revenue sharing to be
provided by the MAC hereunder only to the extent that such airline remains in
compliance with all of its obligations to the MAC, and (ii) the Northwest
Entities agree that their plan of reorganization will provide that the Northwest
Entities will continue to fully perform all obligations under the GO 15
Documents with all such obligations remaining unimpaired; and

 

WHEREAS, the Amendment evidenced hereby and the protections described above are
an essential part of the comprehensive resolution and are fundamental to the
Agreement contained in the MOU; and

 

35

--------------------------------------------------------------------------------


 

WHEREAS, implementation of this 2007A Amendment is conditioned on approval by
all Signatory Airlines as part of the 2005 Bankruptcy Case.

 

NOW THEREFORE, in consideration of the foregoing, the parties agree to amend the
Lease as follows:

 


I.              INCORPORATION OF AIRLINE OPERATING AGREEMENT AND TERMINAL
BUILDING LEASE


 

Except as set forth in this 2007A Amendment, the Lease shall remain in full
force and effect.  In the event of a conflict between this 2007A Amendment and
the Lease, the provisions of this 2007A Amendment shall control.

 

II.            DEFINITIONS

 

All capitalized terms used in this 2007A Amendment but not defined herein shall
have the meanings given them in the Lease.  The following terms, as used herein
and in the Lease shall have the meanings set forth below and, to the extent any
such term was defined in the Lease, the definition contained in the Lease shall
be deleted and replaced with the definition for such term set forth below:

 

A.                                   “2005 Bankruptcy Case” means that certain
administratively consolidated case pending in the United States Bankruptcy Court
for the Southern District of New York entitled In re Northwest Airlines
Corporation et al, Case No. 05-17930 (ALG) commenced pursuant to a petition
filed by NAI and affiliates under Chapter 11 of Title 11 of the United States
Code on September 14, 2005.

 

B.                                     “Affiliated Airline” means an Airline
other than Airline that (a) operates aircraft of  76 passenger seats or less at
the Airport and is party to a code share agreement with AIRLINE applicable to
such Airline’s flights to and from the Airport, (b) has signed an Airline
Operating Agreement and Terminal Building Lease similar to the form of this
Agreement, (c) is party to an Airline Services Agreement with AIRLINE and
(d) has been designated in writing by AIRLINE as an “affiliate” of AIRLINE.

 

C.                                     “Airline Rented Space” means the
aggregate of that portion of Rentable Space under lease to all Signatory
Airlines.

 

D.                                    “Airline Services Agreement” means any
agreement between AIRLINE and any regional air carrier pursuant to which such
air carrier provides air transportation services for AIRLINE under AIRLINE’s
designator code.

 

E.                                      “Amendment Effective Date” shall have
the meaning ascribed to such term in Section IX of this 2007A Amendment.

 

F.                                      “Annual Gross Revenue” means rent,
concessions fees or similar charges actually received during any Fiscal Year by
MAC from Selected Concessions.  Annual Gross Revenue shall not include sales
taxes, utility fees, consortium fees, key money, customer facilities charges or
other similar “pass through” charges.

 

G.                                     “Auto Rental Concessions” means all auto
rental companies or other business organizations operating at either the
Lindbergh or Humphrey Terminals pursuant to concessions agreements with MAC.

 

H.                                    “Assumed Agreements” shall have the
meaning given to the term in Section IX of the 2007A Amendment.

 

36

--------------------------------------------------------------------------------


 

I.                                         “Debt Service” means the aggregate
amount of principal and interest payments made by MAC that are due and payable
during the Fiscal Year on MAC financings  including but not limited to all
future and existing general obligation revenue bonds, airport revenue bonds,
refunding obligations, commercial paper (excluding the principal amount of
commercial paper reissued during the Fiscal Year) and other debt instruments of
the Commission and specifically including, but not limited to, those obligations
specifically included on Exhibit 2 attached hereto.  In addition, debt service
shall also include:

 

(i)            amounts paid as prepayment of obligations, if such prepayment is
deemed approved by a Majority-In-Interest of Signatory Airlines pursuant to the
provisions of Article VII.B. hereof,

 

                                                Or

 

(ii)           principal and interest in accordance with its original scheduled
amortization for any prepayment made by MAC which is not deemed approved by the
Majority-In-Interest of Signatory Airlines in accordance with (i) above, until
such time as the original principal amount of such prepaid obligation has been
recovered by MAC.

 

J.                                        “Deferred Revenue Sharing Amount”
shall have the meaning given to the term in Section VII.I.4 of this 2007A
Amendment.

 

K.                                    “Food and Beverage Concessions” means
companies or other business organizations that sell consumable food or beverages
items, excluding vending operations, to the traveling public at the Lindbergh
(excluding sales from the G Concourse) or Humphrey Terminals, pursuant to
concessions agreements with MAC.

 

L.                                      “GO13” means the Minneapolis-St. Paul
Airports Commission Taxable General Obligation Revenue Bonds, Series 13,
outstanding from time to time.

 

M.                                 “GO15” means the Minneapolis-St. Paul
Metropolitan Airports Commission Taxable General Obligation Revenue Refunding
Bonds, Series 15, outstanding from time to time.

 

N.                                    “Humphrey Terminal Repair and Replacement
Surcharge” shall be equal to nine percent (9%) of the Repair and Replacement
Amount.  This allocation shall be adjusted every five years based on increases
to the cost center’s book value.

 

O.                                    “Lindbergh Terminal Repair and Replacement
Surcharge” shall be equal to nineteen percent (19%) of the Repair and
Replacement Amount divided by Airline Rented Space.  This allocation shall be
adjusted every five years based on increases to the cost center’s book value.

 

P.                                      “Landing Fee Repair and Replacement
Amount” shall be equal to sixty-eight percent (68%) of the Repair and
Replacement Amount.  This allocation shall be adjusted every five years based on
increases to the cost center’s book value.

 

Q.                                    “Merchandise Concessions” means companies
or other business organizations that sell retail or news products, excluding
automated vending items, to the traveling public at the Lindbergh (excluding
sales from the G Concourse) or Humphrey Terminals, pursuant to concessions
agreements with MAC.

 

R.                                     “Net Revenues” has the meaning provided
for in the Trust Indenture.

 

37

--------------------------------------------------------------------------------


 

S.                                      “Repair and Replacement Amount” means a
$15 million deposit for Fiscal Year 2006, and increased by three percent (3%)
per annum for each Fiscal Year thereafter compounded annually (i.e., $15.45
million in Fiscal Year 2007, $15.91 million in Fiscal Year 2008, etc.) to a
Repair and Replacement subaccount within the construction fund to be expended
for major maintenance and minor (less than $2 million) capital projects, except
for automobile parking facilities and roadways.

 

T.                                     “Selected Concessions” means Food and
Beverage Concessions, Merchandise Concessions, and Auto Rental Concessions.

 

U.                                    “Selected Concessions Revenues Escalation
Factor” means the following annual percentage escalation factors (compounded) to
be applied to the dollar thresholds provided in Section VII.I.1.:

 

Year

 

Annual Escalation Factor

 

2006

 

Base Year

 

2007

 

1.77

%

2008

 

4.75

%

2009

 

4.47

%

2010

 

4.46

%

2011

 

4.20

%

2012

 

4.73

%

2013

 

4.46

%

2014

 

4.47

%

2015

 

4.46

%

2016

 

4.46

%

2017

 

4.46

%

2018

 

4.47

%

2019

 

4.47

%

2020

 

4.47

%

 

V.                                     “Terminal Apron” and “Terminal Ramp”
shall be interchangeable terms and both terms shall mean the airport parking
apron as shown on Exhibit D to the Lease, together with any additions and/or
changes thereto.

 

W.                                “Terminal Apron Repair and Replacement Amount”
shall be equal to four percent (4%) of the Repair and Replacement Amount.  This
allocation shall be adjusted every five years based on increases to the cost
center’s book value.

 

III.                                 USE OF THE INTERNATIONAL ARRIVALS FACILITY

 

Article III.C “Use of the International Arrivals Facility” shall be deleted in
its entirety and replaced  with the following:

 

C.                                     Use of the International Arrivals
Facility

 

MAC will control prioritization and utilization of the IAF and associated gates
for international arrivals by Airlines providing International Regularly
Scheduled Airline Service and may develop prioritization procedures not
inconsistent with the terms of this Agreement. The provisions in this Section C.
shall continue through December 31, 2020.

 

38

--------------------------------------------------------------------------------


 

1.                                       In order to use the International
Arrivals Facility, AIRLINE must maintain its status as International Regularly
Scheduled Airline Service. AIRLINE shall provide MAC a detailed written
certification for each numbered element on Exhibit H, upon MAC’s request. MAC
retains the right to verify the status of AIRLINE and determine whether AIRLINE
qualifies as International Regularly Scheduled Airline Service.

 

2.                                       Gates G1 through G10 and associated
passenger loading bridges, ramp access and lobby and baggage facilities on
Concourse G currently leased by Northwest Airlines, Inc. (hereinafter referred
to as “Northwest” or “Northwest Airlines”) shall be made available for access to
the International Arrivals Facility based on the following priority of use:

 

a.                                       International Regularly Scheduled
Airline Service as defined in Exhibit H.

 

b.                                      Northwest or a Northwest Affiliated
Airline domestic arrivals and departures.

 

c.                                       Non-scheduled irregular or delayed
international charter arrivals when the expected delay for the flight to use the
Humphrey Terminal facility will exceed 90 minutes and the use of an IAF gate
will not interfere with the scheduled use of that gate. Such interference shall
be defined as the overlap of the non-scheduled use with the scheduled use such
that the scheduled flight will have to be relocated to another concourse for its
operation or will have to wait for a gate due to the unavailability of any gate.
Use of an IAF gate by a non-scheduled flight is subject to Northwest’s approval;
such approval is not to be unreasonably withheld or delayed. Northwest shall
designate an individual on site to give necessary approvals.

 

3.                                       Northwest shall provide all Ground
Handling at the IAF gates subject to either (i) air carrier self-handling rights
contained in AIP grant assurances, at rates that do not exceed those specified
in the Mutual Assistance Ground Service Agreement, or (ii) authorize the use of
a third party ground handling company to provide Ground Handling at the IAF
gates upon a requesting airline executing the memorandum of understanding
included as Exhibit W.  Northwest shall also provide reasonable access for air
carriers to data and communications systems at gates G1-G10.

 

4.                                       No Airline aircraft will remain on
gates G1-G10 over two hours if a narrow-body or three hours if a wide-body.
Northwest will coordinate any moving of aircraft with MAC’s operations
department, FAA and appropriate federal inspections agencies.

 

5.                                       AIRLINE, if it self-handles, or
Northwest, if it provides Ground Handling to AIRLINE, on gates G1-G10, shall
handle and dispose of all international waste on AIRLINE’s aircraft in
accordance with the requirements of the United States Department of Agriculture.

 

6.                                       Northwest shall be responsible for all
maintenance, repair, and operation of MAC jet bridges provided by MAC as part of
the IAF.  Northwest shall make the MAC jet bridges available for use by all
users of the IAF without additional charge.

 

Exhibit W has been attached to this Amendment as Exhibit 6

 

39

--------------------------------------------------------------------------------


 

IV.           ACCOMMODATION OF OTHER AIRLINES

 

Article IV.E. “Accommodation of Other Airlines” of the Lease is hereby deleted
in its entirety and replaced with the following Article IV.E.:

 

1.                                       Thirty (30) days in advance of each
schedule change AIRLINE shall provide MAC with a copy of the published schedule
and a gate plot showing all times when aircraft are scheduled to be utilizing
each Preferential Use gate, including aircraft type, projected arrival and
departure times, and point of origin or destination, including activities by
subtenants or airlines being accommodated.

 

2.                                       In furtherance of the public interest
of having the Airport’s capacity fully and more effectively utilized, it is
recognized by AIRLINE and MAC that (i) AIRLINE shall be prohibited from
subleasing any of its Premises to another Airline without the prior written
consent of MAC, which consent shall not be unreasonably withheld, delayed or
conditioned, however, MAC shall not be required to approve any sublease if there
is vacant space available from MAC and (ii) from time to time during the term of
this Agreement it may become necessary for the AIRLINE to accommodate another
Airline within its Premises or for MAC unilaterally to require AIRLINE to
accommodate another Airline(s) within AIRLINE’s Premises as required for the
following:

 

a.                                       To comply with any applicable rule,
regulation, order or statute of any governmental entity that has jurisdiction
over MAC, and to comply with federal grant assurances applicable to MAC.

 

b.                                      To implement a Capital Project at the
Airport.

 

c.                                       To facilitate the providing of air
services at the Airport by an Airline (“Requesting Airline”) when no Airline
serving the Airport is willing to accommodate the Requesting Airline’s
operational needs or requirements for facilities at reasonable costs or on other
reasonable terms.

 

d.                                      To accommodate the irregular activity of
another Airline (“Irregular Need”).

 

e.                                       To accommodate the Irregular Need of
AIRLINE.  To the extent possible, AIRLINE shall accommodate its Irregular Need
on its Preferential Use gate(s).  When such activity may not be accommodated on
AIRLINE’S Preferential Use gate(s), AIRLINE shall seek accommodation from other
Airlines on its own through coordination among such Airlines’ supervisors and
managers.  In the event accommodation cannot be found on another Airline’s
premises, AIRLINE may seek assistance from MAC.  MAC’s options shall include
assigning use of non-leased gate premises or referring AIRLINE to MAC’s agent
responsible for managing MAC’s remote parking locations.  For an Irregular Need,
MAC shall not be responsible for unilaterally accommodating an Airline on
another Airline’s leased premises. AIRLINE will be responsible for payment of
all applicable fees and charges including, if applicable, appropriate FIS
charges in connection with such accommodation.

 

f.                                         To accommodate a flight that has
declared an emergency and such flight shall have priority over all other flight
scheduling.

 

3.                                       In responding to a request for
facilities for either a Requesting Airline or to accommodate Irregular Need, MAC
shall first work with the Requesting Airline or Airline seeking

 

40

--------------------------------------------------------------------------------


 

accommodation of Irregular Need to use existing Common Use Space or unassigned
space, if any is available.

 

4.                                       When necessary, MAC shall make a
determination as to whether any Airline has underutilized facilities or capacity
available.  In making such determination MAC shall not act unreasonably.  Such
determinations by MAC shall take into consideration the following:

 

a.                                       The then existing utilization of
AIRLINE’s Premises (including any requirements for spare gates and accommodation
of AIRLINE’s Affiliates) and any bona fide plan of AIRLINE or any other Airline
for the increased utilization of the AIRLINE’s Premises to be implemented within
twelve (12) months thereafter (any non-public information provided by AIRLINE
regarding planned or proposed routes, schedules or operations shall be treated
as confidential by MAC to the maximum extent permitted by law).

 

b.                                      The need for compatibility among the
current schedules, including RON requirements, flight times, operations,
operating procedures and equipment of AIRLINE (and its Affiliate(s)) or any
other Airline and those of the Requesting Airline or the Airline seeking
accommodation of Irregular Need, as well as the need for labor harmony,
facilities, resources, and other relevant factors.

 

c.                                       During irregular operations, AIRLINE’S
scheduled operations will have priority over any accommodated Airline on its
Premises.

 

d.                                      Any flights scheduled on AIRLINE’s
Preferential use gate(s) must vacate the gate at least 45 minutes before the
next use by AIRLINE.

 

e.                                       The maximum gate occupancy by narrow
body aircraft for a Requesting Airline or an Airline seeking accommodation of
Irregular Need shall be 45 minutes for an arrival, 45 minutes for a departure,
or 1 hour and 30 minutes for a combined turn.

 

f.                                         The maximum scheduled gate occupancy
by wide body aircraft for a Requesting Airline or an Airline seeking
accommodation of Irregular Need shall be 1 hour for an arrival, 1 hour for a
departure, or 2 hours for a combined turn.

 

g.                                      Any aircraft occupying a gate longer
than the above timeframes may be required to vacate the gate to accommodate
other operations.  Should this occur, upon AIRLINE’s request MAC will notify the
Airline being accommodated as soon as MAC becomes aware of the requirement, but
in any event no later than 15 minutes before the time that actual vacating is
required.  Failure to vacate shall result in the imposition of additional
overtime fees by AIRLINE to the accommodated Airline. If an Airline being
accommodated does not vacate a gate as required, and AIRLINE requires the use of
such gate, upon AIRLINE’s request MAC shall instruct Airline to remove its
aircraft to another location leased by the Airline or to a remote location as
designated by MAC’s agent.  If failure of the accommodated Airline to remove its
aircraft results in AIRLINE requiring remote parking from MAC, MAC shall invoice
the accommodated Airline for any remote parking fees that would be charged to
AIRLINE.

 

h.                                      Before MAC accommodates a Requesting
Airline within AIRLINE’s Premises, MAC must give AIRLINE ten (10) days prior
written notice of its intent. AIRLINE must accept accommodation or notify MAC
within ten (10) business

 

41

--------------------------------------------------------------------------------


 

days after AIRLINE’s receipt of such notice that it wishes to meet with MAC to
show cause why the accommodation should not be made.

 

5.                                       The accommodated Airline shall be
responsible for the payment of all applicable fees and charges for such use,
including but not limited to appropriate FIS charges and overtime fees.

 

6.                                       In the event that any portion of
AIRLINE’s Premises are used to accommodate another Airline or Irregular Need:

 

a.                                       AIRLINE shall be authorized to
(i) charge such accommodated Airline a reasonable accommodation fee and
(ii) require from the accommodated Airline an indemnity and defense undertaking,
so long as such undertaking is not more favorable to AIRLINE than that which
AIRLINE provide to MAC.

 

b.                                      Each accommodated Airline shall be
responsible for (i) ensuring that its agents, employees, and contractors are
properly qualified prior to operating any and all equipment and (ii) are
responsible for securing jetway doors upon completion of use.

 

c.                                       AIRLINE shall not be required to
indemnify and save harmless MAC, its employees or agents with regard to any
claim for damages or personal injury arising out of any accommodated Airline’s
use of AIRLINE’s premises, unless caused by the negligence of AIRLINE;

 

d.                                      AIRLINE shall not be liable to any
accommodated Airline or any of its agents, employees, servants or invitees, for
any damage to persons or property due to the condition or design or any defect
in the Premises which may exist or subsequently occur, and such accommodated
Airline, with respect to it and its agents, employees, servants and invitees
shall be deemed to have expressly assumed all risk and damage to persons and
property, either proximate or remote, by reason of the present or future
condition or use of AIRLINE’S Premises.  Further, such accommodated Airline
shall be deemed to have agreed to release, indemnify, hold harmless and defend
AIRLINE, the MAC, and their respective officers, directors, employees, agents,
successors and assigns, from and against any and all suits, claims, actions,
damages, liabilities and expenses (including, without limitation, attorneys’
fees, costs and related expenses) for bodily or personal injury or death to any
persons and for any loss of, damage to, or destruction of any property,
including loss of use, incidental and consequential damage thereof, arising out
of or in any manner connected with the use of AIRLINE’S Premises by such
accommodate Airline or any of its agents, representatives, employees,
contractors or invitees, whether or not occurring or arising out of the
negligence, whether sole, joint, concurrent, comparative, active, passive,
imputed or any other type, of AIRLINE, MAC or their respective officers,
directors, employees or agents; provided, however, the foregoing indemnification
shall not apply to any claim or liability resulting from the gross negligence or
willful misconduct of AIRLINE, its officers, directors, employees or agents.

 

e.                                       MAC shall be responsible for ensuring
that such accommodated Airline has in full force and effect MAC’s required
insurance coverages.

 

42

--------------------------------------------------------------------------------


 

f.                                         Without limiting any other provision
of this 2007A Amendment, AIRLINE’s duty to accommodate another airline shall be
conditioned on and subject to the satisfaction of all requirements of this
Section 6.

 

7.                                       In the event of a labor stoppage or
other event which results in the cessation or substantial reduction in AIRLINE’s
flights operations at the Airport, AIRLINE will immediately take all reasonable
efforts, including but not limited to, moving of aircraft or equipment,
providing access to AIRLINE’s holdrooms and jet bridges or anything else in
AIRLINE’s control, in order to accommodate the operations of other Airlines
providing air service to the Airport; provided that: (a) AIRLINE at all times
will have access to its premises and equipment for operational reasons and
(b) AIRLINE shall not be required to take any action which would interfere with
its ability to re-institute service upon cessation of labor stoppage or other
event. Subject to a mutually acceptable agreement between MAC and AIRLINE
covering such use, AIRLINE shall have the right to charge reasonable fees and to
require reasonable advance payment for such use of AIRLINE’s gates, holdroom
areas, and loading bridges (and any such fees not in excess of 115% of the rates
and charges payable by AIRLINE hereunder for such premises shall be deemed
reasonable).

 

8.                                       The foregoing shall not be deemed to
abrogate, change, or affect any restrictions, limitations or prohibitions on
assignment or use of the AIRLINE’s Premises by others under this Agreement and
shall not in any manner affect, waive or change any of the provisions thereof.

 

V.                                    SHORT TERM GATES

 

Exhibit V to the Lease has been attached hereto as Exhibit 5.

 

Article IV.H. “Short Term Gates” of the Lease is hereby modified to add
subsection 6:

 

6.                                       If AIRLINE is leasing three (3) or
fewer holdrooms from MAC, MAC agrees to not cancel the lease of more than one
Short Term Gate AIRLINE may be leasing in accordance with the procedures
identified in Article IV.H.2. as long as AIRLINE has adhered to the payment and
utilization requirements identified within Article IV.H.5. for all leased gates
for the previous twelve (12) consecutive months.

 

VI.                                RENTS, FEES, AND CHARGES

 

Article V.B. “Rents, Fees, and Charges” of the Lease is hereby deleted in its
entirety and replaced with the following:

 

B.                                     Rents, Fees, and Charges

 

1.                                       Landing Fees

 

AIRLINE shall pay to MAC monthly landing fees to be determined by multiplying
the number of 1,000-pound units of AIRLINE’s Total Landed Weight during the
month by the then-current landing fee rate.  The landing fee rate shall be
calculated according to procedures set forth in Article VI or Article VI.
(Alternate).

 

2.                                       Environmental Surcharges. 
Intentionally Omitted.

 

3.                                       Terminal Apron Fees

 

43

--------------------------------------------------------------------------------


 

AIRLINE shall pay to MAC monthly Terminal Apron fees to be determined by
multiplying the number of lineal feet of Terminal Apron under lease to AIRLINE
(excluding Concourses A and B) during the month by the then-current Terminal
Apron rate.  The Terminal Apron rate shall be calculated according to the
procedures set forth in Article VI or Article VI. (Alternate) hereof.

 

4.                                       Concourse A and B Terminal Apron Fees

 

AIRLINE shall pay to MAC monthly Terminal Apron Fees associated with Concourses
A and B at the rate of fifty percent (50%) of the lineal feet associated with
Concourses A and B.

 

5.                                       Terminal Building Rents and Surcharge

 

AIRLINE shall pay to MAC monthly Terminal Building rentals and the Lindbergh
Terminal Repair and Replacement Surcharge for its Exclusive (janitored and
unjanitored), Preferential and Common Use Space in the Terminal Building.  The
Terminal Building rental rates shall be calculated according to the procedures
set forth in Article VI. or Article VI. (Alternate)

 

Terminal Building rentals for Common Use Space (except the IAF) shall be
prorated among Signatory Airlines using the Common Use Formula.

 

6.                                       Carrousel and Conveyor Charges

 

AIRLINE shall pay to MAC monthly carrousel and conveyor charges based upon
maintenance and operating costs and Debt Service.  The carrousel and conveyor
charges shall be calculated according to the procedures set forth in Article VI
or Article VI. (Alternate) and shall be prorated among Signatory Airlines using
the Common Use Formula.

 

7.                                       IAF Gate Fees

 

AIRLINE shall pay to MAC monthly IAF gate fees determined by multiplying the
number of arrivals at the IAF by AIRLINE’s propeller aircraft, narrow-body jet
aircraft, and wide-body jet aircraft by $400, $800, and $1,200, respectively.

 

8.                                       IAF Use Fees

 

AIRLINE shall pay to MAC monthly IAF use fees determined by multiplying the
number of AIRLINE’s international passengers arriving at the IAF during the
month by the IAF use fee rate. The IAF use fee rate shall be calculated
according to procedures set forth in Article VI or Article VI. (Alternate).

 

9.                                       Other Fees and Charges

 

AIRLINE shall pay to MAC reasonable fees for the various other services provided
by MAC to AIRLINE. These services include, but may not be limited to, the
following:

 

a.                                       Use of the Humphrey Terminal and
Humphrey ramp at rates established from time to time by MAC.

 

44

--------------------------------------------------------------------------------


 

b.                                      Use of Garage Parking Cards by AIRLINE’s
employees at rates set forth in the Guidelines for Administering Validated
Airport Parking.

 

c.                                       Use of designated employee parking
facilities by AIRLINE’s employees at rates established from time to time by MAC.

 

d.                                      Nonroutine Terminal Apron cleaning and
other special services requested by AIRLINE at rates that reflect the costs
incurred by MAC.

 

e.                                       Security and personnel identification
badges for AIRLINE’s personnel at rates established from time to time by MAC.

 

f.                                         Office services, such as facsimile,
photocopying, or telephone provided by MAC. Charges for these services shall be
at the rates that MAC customarily charges for such services.

 

g.                                      Charges for the cost of separately
metered water and sewer and other such utilities not otherwise included in the
calculation of rents, fees, and charges.

 

VII.                            CALCULATION OF RENTS, FEES, AND CHARGES

 

Article VI (Alternate), “Calculation of Rents, Fees and Charges” is hereby added
to the Lease and shall be placed immediately following Article VI (“Calculation
of Rents, Fees, and Charges”) as follows:

 

VI (ALTERNATE).                                            CALCULATION OF RENTS,
FEES AND CHARGES.

 

A.                                   General

 

Notwithstanding Article VI hereof, effective January 1, 2006, and for each
Fiscal Year thereafter, rents, fees, and charges will be reviewed and
recalculated based on the principles and procedures set forth in this Article VI
(Alternate).  The annual costs associated with each of the indirect cost centers
shall be allocated to each of the Airport Cost Centers based on the allocations
as set forth in Exhibit M, Indirect Cost Center Allocation, which allocations
may be amended from time to time by mutual consent of MAC and a
Majority-In-Interest of Signatory Airlines.  Such consent may not be
unreasonably withheld.

 

B.                                     Calculation/Coordination Procedures

 

1.                                       AIRLINE shall provide to MAC: (a) on or
before August 1 of each year a preliminary estimate of Total Landed Weight and
Enplaned Passenger for the succeeding calendar year of AIRLINE and each
Affiliated Airline, unless separately reported to MAC by such Affiliated
Airline; and (b) on or before October 1 of each year a final estimate of such
weight.  If the final estimate is not so received, MAC may continue to rely on
the preliminary estimate for the MAC budgeting process.  MAC will utilize the
forecast in developing its preliminary calculation of Total Landed Weight and
Enplaned Passengers for use in the calculation of rents, fees, and charges for
the ensuing Fiscal Year.

 

2.                                       On or before October 15 of each Fiscal
Year, MAC shall submit to AIRLINE a preliminary calculation of rents, fees, and
charges for the ensuing Fiscal Year. The preliminary calculation of rents, fees,
and charges will include, among others, MAC’s estimate of all revenue items,
Operation and Maintenance Expenses, Debt

 

45

--------------------------------------------------------------------------------


 

Service, Capital Outlays, required deposits, including amounts necessary to be
deposited in the Coverage Account in order to meet MAC’s rate covenant under the
Trust Indenture, and Rentable Space.

 

3.                                       Within fifteen (15) days after receipt
of the preliminary calculation of rents, fees, and charges, if requested by the
Signatory Airlines, a meeting shall be scheduled between MAC and the Signatory
Airlines to review and discuss the proposed rents, fees, and charges.

 

4.                                       MAC shall then complete a calculation
of rents, fees, and charges at such time as the budget is approved, taking into
consideration the comments or suggestions of AIRLINE and the other Signatory
Airlines.

 

5.                                       If, for any reason, MAC’s annual budget
has not been adopted by the first day of any Fiscal Year, the rents, fees, and
charges for the Fiscal Year will initially be established based on the
preliminary calculation of rents, fees, and charges until such time as the
annual budget has been adopted by MAC. At such time as the annual budget has
been adopted by MAC, the rents, fees, and charges will be recalculated, if
necessary, to reflect the adopted annual budget and made retroactive to the
first day of the Fiscal Year.

 

6.                                       If, during the course of the year, MAC
believes significant variances exist in budgeted or estimated amounts that were
used to calculate rents, fees, and charges for the then current Fiscal Year, MAC
may after notice to Airlines adjust the rents, fees, and charges for future
reports to reflect current estimated amounts.

 

C.                                     Landing Fees

 

MAC shall calculate the landing fee rate in the following manner and as
illustrated in Exhibit N (revised).

 

1.                                       The total estimated Airfield Cost shall
be calculated by totaling the following annual amounts:

 

a.                                       The total estimated direct and
allocated indirect Operation and Maintenance Expenses allocable to the Airfield
cost center.

 

b.                                      The estimated Debt Service net of
amounts paid from PFCs or grants allocable to the Airfield cost center.

 

c.                                       The cost of Runway 17/35 deferred and
not yet charged from the date of occupancy through December 31, 2005 will be
charged starting January 1, 2006 through December 31, 2035 at $79,535.16
annually.

 

d.                                      The Landing Fee Repair and Replacement
Amount.

 

e.                                       The amount of any fine, assessment,
judgment, settlement, or extraordinary charge (net of insurance proceeds) paid
by MAC in connection with the operations on the Airfield, to the extent not
otherwise covered by Article X.

 

f.                                         The amounts required to be deposited
to funds and accounts pursuant to the terms of the Trust Indenture, including,
but not limited to, its Debt Service reserve funds allocable to the Airfield
cost center.  MAC agrees to exclude

 

46

--------------------------------------------------------------------------------


 

from the calculation of landing fees the amounts which it may deposit from time
to time to the maintenance and operation reserve account and the Coverage
Account established and maintained pursuant to the Trust Indenture except for
such amounts which are necessary to be deposited to the Coverage Account in
order for MAC to meet its rate covenant under the Trust Indenture.

 

2.                                       The total estimated Airfield Cost shall
be adjusted by the total estimated annual amounts of the following items to
determine the Net Airfield Cost:

 

a.                                       Service fees received from the
military, to the extent such fees relate to the use of the Airfield;

 

b.                                      General aviation and nonsignatory
landing fees;

 

c.                                       Debt Service on the Capital Cost, if
any, disapproved by a Majority-In-Interest of Signatory Airlines.

 

3.                                       The Net Airfield Cost shall then be
divided by the estimated Total Landed Weight (expressed in thousands of pounds)
of the Signatory Airlines operating at the Airport to determine the landing fee
rate per 1,000 pounds of aircraft weight for a given Fiscal Year.

 

D.                                    Terminal Apron Fees

 

MAC shall calculate the Terminal Apron rate in the following manner and as
illustrated in Exhibit N (revised).

 

1.                                       The total estimated Terminal Apron Cost
shall be calculated by totaling the following annual amounts:

 

a.                                       The total estimated direct and
allocated indirect Operation and Maintenance Expenses allocable to the Terminal
Apron cost center.

 

b.                                      The estimated Debt Service net of
amounts paid from PFCs or grants allocable to the Terminal Apron cost center
(excluding hydrant fueling repairs and modifications).

 

c.                                       The cost of Concourse A and B Apron
Area deferred and not yet charged from the date of occupancy through
December 31, 2005 will be charged starting January 1, 2006 through December 31,
2035 at $159,950.19 annually.

 

d.                                      The amounts required to be deposited to
funds and accounts pursuant to the terms of the Trust Indenture, including, but
not limited to, its Debt Service reserve funds allocable to the Terminal Apron
cost center.  MAC agrees to exclude from the calculation of Terminal Apron fees
the amounts which it may deposit from time to time to the maintenance and
operation reserve account and the Coverage Account established and maintained
pursuant to the Trust Indenture except for such amounts which are necessary to
be deposited to the Coverage Account in order for MAC to meet its rate covenant
under the Trust Indenture.

 

47

--------------------------------------------------------------------------------


 

e.                                       The Terminal Apron Repair and
Replacement Amount.

 

2.                                       The Terminal Apron Cost shall then be
divided by the total estimated lineal feet of Terminal Apron, to determine the
Terminal Apron rate per lineal foot for a given Fiscal Year. For the purposes of
this calculation, lineal feet of Terminal Apron shall be computed as the sum of
the following:

 

a.                                       Lineal feet of the Terminal Apron
(excluding the Terminal Apron associated with Concourses A & B); and

 

b.                                      Fifty percent (50%) of lineal feet of
the Terminal Apron associated with Concourse A & B.

 

E.                                      Terminal Building Rents

 

MAC shall calculate the terminal building rental rate for unjanitored and
janitored space in the Terminal Building as set forth in subsections 1 and 2 of
this Article VI. (Alternate) E.

 

1.                                       MAC shall calculate the terminal
building rental rate for unjanitored space in the Terminal Building in the
following manner and as illustrated in Exhibit N (revised).

 

a.                                       The total estimated Terminal Building
Cost shall be calculated by totaling the following annual amounts:

 

1)                                      The total estimated direct and allocated
indirect Operation and Maintenance Expenses allocable to the Terminal Building
cost center.

 

2)                                      The estimated direct and allocated Debt
Service net of amounts paid from PFCs or grants allocable to the Terminal
Building cost center.

 

3)                                      The cost of Concourse A, B, C and D
deferred and not yet charged from date of occupancy through December 31, 2005
will be charged starting January 1, 2006 through December 31, 2035 at
$2,910,547.40 annually.

 

4)                                      The amounts required to be deposited to
funds and accounts pursuant to the terms of the Trust Indenture, including, but
not limited to, its Debt Service reserve funds allocable to the Terminal
Building cost center.  MAC agrees to exclude from the calculation of Terminal
Rents the amounts which it may deposit from time to time to the maintenance and
operation reserve account and the Coverage Account established and maintained
pursuant to the Trust Indenture except for such amounts which are necessary to
be deposited to the Coverage Account in order for MAC to meet its rate covenant
under the Trust Indenture.

 

b.                                      The total estimated Terminal Building
Cost shall be reduced by the total estimated annual amounts of the following
items to determine the Net Terminal Building Cost:

 

1)                                      Reimbursed expense:

 

48

--------------------------------------------------------------------------------


 

a)                                      Steam and chilled water on the G
Concourse;

 

b)                                     Carrousel and conveyor Capital Cost and
Operation and Maintenance Expense;

 

c)                                      Ground Power;

 

d)                                     Loading Dock; and

 

e)                                      Consortium Utilities.

 

2)                                      Janitorial Operation and Maintenance
Expenses, as determined by MAC.

 

c.                                       The Net Terminal Building Cost shall
then be divided by the total estimated Rentable Space in the Terminal Building
to determine the terminal building rental rate per square foot for unjanitored
space for a given Fiscal Year.  (See Initial Rentable Square Footage,
Exhibit O).

 

2.                                       MAC shall calculate the terminal
building rental rate for janitored space by totaling the following rates and as
illustrated in Exhibit N (revised):

 

a.                                       The terminal building rental rate per
square foot for unjanitored space for a given Fiscal Year, as calculated in this
Section; and

 

b.                                      An additional rate per square foot, the
janitored rate, calculated by dividing the total estimated direct janitorial
Operation and Maintenance Expenses, as determined by MAC, by the total janitored
space in the Terminal Building (excluding MAC and mechanical space).

 

F.                                      Carrousel and Conveyor Charge

 

1.                                       MAC shall calculate the carrousel and
conveyor charge, as illustrated in Exhibit N (revised), by totaling the
following annual amounts: equipment charges associated with the carrousel and
conveyor, including annual Debt Service, maintenance expense, and service
charge.

 

2.                                       MAC shall prorate the carrousel and
conveyor charge among the Signatory Airlines using the Common Use Formula.

 

G.                                     IAF Use Fees

 

The IAF use fee for use of the IAF and any associated gates shall be effective
through December 31, 2015 and shall be based upon:

 

1.                                       The cost of the maintenance and
operation of the International Arrivals Facility which may include, but is not
limited to:

 

a.                                       utilities;

 

b.                                      cleaning:

 

49

--------------------------------------------------------------------------------


 

c.                                       maintenance (including the costs of
maintaining the security equipment that existed as of April 1998);

 

d.                                      police, fire, and administrative cost
allocation;

 

e.                                       costs of providing passenger baggage
carts, if any;

 

f.                                         costs of providing staff parking for
federal inspections agency staff; and

 

g.                                      $4.17 per square foot recoupment for
lost rental area in the G Concourse.

 

2.                                       Costs associated with the operation of
dual international arrivals facility locations at the Airport, based on the
appropriate allocation of costs between the two facilities, not otherwise funded
by the federal inspections agencies including, but not limited to additional
personnel and equipment used by those agencies; and

 

3.             Debt Service, if any; and

 

Items (1) through (3) above, for which AIRLINE will be billed monthly, shall be
set annually at an estimated charge through MAC’s budget process and then
adjusted at year end for actual costs pursuant to certified audit by MAC’s
external auditors and such difference shall be charged or credited to AIRLINE
and paid by AIRLINE or MAC within thirty (30) days thereafter.

 

H.            Year-End Adjustments of Rents, Fees, and Charges

 

1.                                       As soon as practical following the
close of each Fiscal Year, but in no event later than July 1, MAC shall furnish
AIRLINE with an accounting of the costs actually incurred and revenues and
credits actually realized during such Fiscal Year with respect to each of the
components of the calculation of the rents, fees, and charges calculated
pursuant to this Article broken down by rate making Cost Center.

 

2.                                       In the event AIRLINE’s rents, fees, and
charges billed during the Fiscal Year exceed the amount of AIRLINE’s rents,
fees, and charges required (as recalculated based on actual costs and revenues),
such excess shall be refunded or credited to AIRLINE.

 

3.                                       In the event AIRLINE’s rents, fees, and
charges billed during the Fiscal Year are less than the amount of AIRLINE’s
rents, fees, and charges required (as recalculated based on actual costs and
revenues), such deficiency shall be charged to AIRLINE in a supplemental
billing.

 

I.              Revenue Sharing

 

1.                                       Beginning January 1, 2006, subject to
Section IX of the 2007A Amendment to the Airline Operating Agreement and
Terminal Building Lease, in conjunction with its Year End Adjustments of Rents,
Fees and Charges, MAC will rebate to AIRLINE a portion of the Annual Gross
Revenues for Selected Concessions for the most recent Fiscal Year under the
following schedule (“Revenue Sharing”) (all dollar amounts set forth in this
Article VI (Alternate) shall apply for 2006 only and shall be escalated for each
Fiscal Year after 2006 on an annual compounded basis by the Selected Concession
Revenue Escalation Factor):

 

50

--------------------------------------------------------------------------------


 

a.                                       If Annual Gross Revenues for the
Selected Concessions for 2006 are between $25 million and $32.299 million for
the Fiscal Year, 25% of gross revenues;

 

b.                                      If Annual Gross Revenues for the
Selected Concessions are above $ 32.299 million for the Fiscal Year, 25% of
gross revenues up to $32.299 million and  50% of gross  revenues above $32.299
million;

 

2.                                       Reduced sharing of gross revenues if
Annual Gross Revenues for the Selected Concessions are below $25 million for the
Fiscal Year;

 

a.             $24 million to $24.99 million – 20%

 

b.             $23 million to $23.99 million – 15%

 

c.             $22 million to $22.99 million – 10%

 

d.             $21 million to $21.99 million – 5%

 

3.                                       The total rebate amount shall be
allocated among Signatory Airlines according to their pro rata share of Enplaned
Passengers for the Fiscal Year and shall be structured as a post-year-end check
to AIRLINE issued by MAC no later than 240 days following each Fiscal Year,
subject to correction following any applicable audit;

 

4.                                       Notwithstanding the foregoing, MAC
shall have the right to reduce the amount of Revenue Sharing with respect to any
Fiscal Year to the extent necessary so that the Net Revenues of the MAC taking
into account the Revenue Sharing for such Fiscal Year will not be less than
1.25x of the total Debt Service of MAC for such Fiscal Year.  In the event that
the Revenue Sharing is reduced in any Fiscal Year, by any amount (the “Deferred
Revenue Sharing Amount”) as a result of the operation of this Article VI
(Alternate), MAC will accrue the Deferred Revenue Sharing Amount and credit such
amount to the Signatory Airlines in the subsequent Fiscal Year (or, if such
amount may not be credited in accordance with this Article VI (Alternate) in
such subsequent Fiscal Year, then such amount will be credited in the next
succeeding Fiscal Year in which such credit may be issued in accordance with
this Article VI (Alternate); and

 

5.                                       The rights of any Signatory Airline to
any payment, credit or application of Revenue Sharing to or for the benefit of
such Signatory Airline is a contract right, in existence and effective as of
January 1, 2006 (subject to Section IX of the 2007A Amendment), and any such
payment, credit or application actually made is proceeds thereof.

 

J.             Reversion to Pre-Existing Rate Structure.

 

Notwithstanding anything in the Lease or any other agreement between MAC and
AIRLINE, in the event AIRLINE is not in compliance with any payment obligation
under any agreement with the MAC  during the period following any applicable
notice and cure period under such agreement and continuing until payment of any
such amounts (the “Payment Default Period”), MAC will have the right, upon
written notice to AIRLINE (provided that, if AIRLINE is in bankruptcy, no notice
shall be required for the effectiveness of the following, although invoices
reference the additional amounts due as a result of such

 

51

--------------------------------------------------------------------------------


 

payment default and set forth the applicable rates that are then in effect as a
result of such payment default), to: (i) have AIRLINE’s payment obligations
under the Lease during the Payment Default Period revert to the Pre-Existing
Rate Structure, and (ii) apply the amount of any Rate Differential (as defined
in Section IX hereof) for AIRLINE during such period and the amount of any
accrued and unpaid Revenue Sharing credits (if any) otherwise due to AIRLINE
pursuant to Article VI (Alternate) for the Payment Default Period against any
amounts owed by AIRLINE to MAC to the extent necessary to cure such payment
defaults.

 

A revised Exhibit N to the Lease has been attached hereto as Exhibit 3.

 

VIII.        BANKRUPTCY

 

Article XI.E. “Bankruptcy” of the Lease is amended to add the following
subsection E.6:

 

6.                                       In addition to the other rights of MAC
hereunder, to the extent necessary, to effect its rights under Article VI
(Alternate).J. of the Lease in any future bankruptcy involving AIRLINE pursuant
to the doctrines of setoff and/or recoupment.

 

IX.           AMENDMENT EFFECTIVE DATE AND CONDITIONS

 

The amended rate structures and changes in rate methodology (the “Rate Changes”)
and the Revenue Sharing (the Revenue Sharing together with the Rate Changes,
shall be called the “Savings”) set forth in Sections VI and VII of the 2007A
Amendment (as hereinafter defined) shall be effective commencing January 1, 2006
and shall continue through the term of each Airline’s Airline Operating
Agreement and Terminal Building Lease, subject to the terms and conditions
thereof.  However, MAC and AIRLINE hereby acknowledge and agree that receipt of
any credits for the Savings under this 2007A Amendment is expressly conditioned
upon the entry of an order in the 2005 Bankruptcy Case (which would include an
order confirming a plan of reorganization and which shall contain the provisions
regarding effectiveness set forth herein) (the “Assumption Order”) not later
than September 30, 2007 approving the assumption by NAI of the executory
agreements relating to GO15, GO13, the Lease, and the other leases and executory
agreements between NAI and MAC set forth on Exhibit 4 hereto (the “Assumed
Agreements”).  The Assumption Order shall provide that the effectiveness of the
assumption of the Assumed Agreements is conditioned upon the approval by all of
the Signatory Airlines of this 2007A Amendment or the Third Amendment to Airline
Operating Agreement and Terminal Building Lease (“NAI’s Third Amendment”) as an
amendment to each Signatory Airline’s Airline Operating Agreement and Terminal
Building Lease.  Within thirty (30) days after the later to occur of (i) the
entry of the Assumption Order and (ii) approval by all of the Signatory Airlines
of this 2007A Amendment or NAI’s Third Amendment and any other documents
implementing the Savings (the “Amendment Effective Date”), MAC will (A) issue a
check to (i) each Signatory Airline in an amount equal to the difference between
the rates and charges calculated under the pre-existing Airline Operating
Agreement and Terminal Building Lease with each Signatory Airline, without
taking into account the changes set forth in this 2007A Amendment (“Pre-Existing
Rate Structure”), and such rates and charges calculated taking into account the
Rate Changes and other revisions to the Airline Operating Agreement and Terminal
Building Lease with each Signatory Airline that are set forth in this 2007A
Amendment (“Amended Rate Structure”, with such difference between the
Pre-Existing Rate Structure and the Amended Rate Structure, the “Rate
Differential”) for the period commencing January 1, 2006 through the Amendment
Effective Date, (ii) each Signatory Airline for the amount of the Revenue
Sharing for 2006 and any succeeding calendar year ending prior to the Amendment
Effective Date with such credit issued upon the completion of the certified
independent audits report for such year, and (iii) each Signatory Airline for
interest on the credit amounts referenced in clauses (i) and (ii) of this
sentence at MAC’s actual earned overnight interest rate (“Applicable Interest
Rate”) from the period commencing on February 

 

52

--------------------------------------------------------------------------------


 

12, 2007 (but in the case of 2006 Revenue Sharing, not earlier than the
completion of the comprehensive annual financial report for 2006) (“Interest
Commencement Date”) through the date of the issuance of such credits, and
(B) implement the terms of the 2007A Amendment as of the Amendment Effective
Date.

 

The remainder of this page has been intentionally left blank.

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed and executed this Amendment in
duplicate the day and year first below written.

 

 

 

METROPOLITAN AIRPORTS COMMISSION

 

 

 

 

 

 

Date:

                                              

, 2007

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

AIRLINE

 

 

 

 

 

 

Date:

                                                

, 2007

By:

 

 

 

 

 

 

 

Its:

 

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

This instrument was acknowledged before me on the            day of
                    , 2007,               , the
                                   of the Metropolitan Airports Commission on
behalf of the Commission.

 

 

 

 

 

 

 

Notary Public

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF RAMSEY

)

 

 

This instrument was acknowledged before me on the            day of
                    , 2007,                                     , the
                                                                     of
                                                        .

 

 

 

 

 

Notary Public

 

54

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE AND AMENDMENTS

 

Agreement/Amendment

 

Effective Date

 

 

 

Airline Operating Agreement and Terminal Building Lease

 

January 1, 1999

 

55

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

LIST OF MAC BOND OBLIGATIONS

 

Current Outstanding Debt

 

General Obligation Revenue Bonds

 

 

Series 13

 

(2015)

 

 

Series 14

 

(2011)

 

 

Series 15

 

(2022)

 

 

 

General Airport Revenue Bonds

 

 

Series 1998B Sr

 

(2016)

 

 

Series 1999B Sr

 

(2022)

 

 

Series 2000B Sr

 

(2021)

 

 

Series 2001B Sr

 

(2024)

 

 

Series 2007A Sr

 

(2032)

 

 

Series 2001D Sub

 

(2016)

 

 

Series 2003A Sub

 

(2031)

 

 

Series 2004A Sub

 

(2031)

 

 

Series 2005A Sub

 

(2035)

 

 

Series 2005B Sub

 

(2026)

 

 

Series 2005C Sub

 

(2032)

 

 

Series 2007B Sub

 

(2032)

 

 

Commercial Paper

 

 

Series A

 

 

 

 

 

Series B

 

 

 

 

Series C

 

 

 

 

Series D

 

 

 

 

Notes Payable –Equipment Leasing

 

 

2003 Financing

 

(2008)

 

2004 Financing

 

(2009)

 

Other Notes Payable/Financing Leases

 

56

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Landing Fee Rates

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.C.1.

 

Direct Operation and Maintenance Expense (Includes Control Tower, Noise
Abatement & Operations)

 

$

8,500,000

 

 

 

Indirect Operation and Maintenance Expense

 

16,500,000

 

 

 

Direct and Indirect Debt Service

 

7,000,000

 

 

 

Runway 17/35 Deferral

 

79,535

 

 

 

Capital Outlays/Deposit to Repair & Replacement Fund

 

10,200,000

 

 

 

Direct and Indirect Cost of Capital Outlays/Leases (Original)

 

1,500,000

 

 

 

Fine, Assessment, Judgment or Settlement

 

—

 

 

 

Debt Service Reserve Fund Deposit

 

—

 

 

 

Operation Reserve Account Deposit

 

—

 

 

 

Coverage Account Deposit

 

—

 

 

 

 

 

 

 

 

 

Total Airfield Cost

 

$

40,479,535

 

 

 

 

 

 

 

 

 

Less:

 

 

 

 

 

 

 

 

 

V1C.2.

 

Service Fees (Military)

 

$

150,000

 

 

 

General Aviation Landing Fees

 

880,000

 

 

 

Nonsignatory Landing Fees (HHH and Commuter)

 

720,000

 

 

 

Off-Airport Aircraft Noise Costs

 

—

 

 

 

Projects Rejected by MII of Signatory Airlines

 

—

 

 

 

 

 

 

 

 

 

Total Adjustments

 

$

1,750,000

 

 

 

 

 

 

 

 

 

Net Airfield Cost

 

$

38,729,535

 

 

 

 

 

 

 

V1.C.3.

 

Total Landed Weight of Signatory Airlines (1,000-lb. Units)

 

23,500,000

 

 

 

 

 

 

 

 

 

Landing Fee Rate per 1,000 lbs.

 

$

1.648

 

 

57

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Terminal Apron Rates

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.E.1.

 

Direct Operation and Maintenance Expense

 

$

210,000

 

 

 

Indirect Operation and Maintenance Expense

 

3,500,000

 

 

 

Direct and Indirect Debt Service

 

10,000

 

 

 

Direct and Indirect Cost of Capital Outlays/Lease

 

500,000

 

 

 

Capital Outlays/Deposit to Repair & Replacement Fund

 

600,000

 

 

 

Concourse A & B Ramp Deferral Recovery

 

159,950

 

 

 

Debt Service Reserve Fund Deposit

 

—

 

 

 

Operation Reserve Account Deposit

 

—

 

 

 

Coverage Account Deposit

 

—

 

 

 

 

 

 

 

 

 

Total Terminal Apron Cost

 

$

4,979,950

 

 

 

 

 

 

 

V1.E.2.

 

Total Lineal Feet of Terminal Apron

 

9,971

 

 

 

 

 

(Excluding Terminal A & B Ramp)

 

 

 

 

 

 

 

 

 

 

 

Terminal A Apron Lineal Feet

1,253

 

 

 

 

 

 

 

Terminal B Apron Lineal Feet

1,409

 

 

 

 

 

 

 

 

 

 

 

V1.E.3.

 

Total Terminal A & B Apron

2,662

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal A & B Apron @ ½

 

1,331

 

 

 

 

 

 

 

 

 

 

 

Total Chargeable Terminal Apron Lineal Feet

 

11,302

 

 

 

 

 

 

 

 

 

Terminal Rate Per Lineal Foot

 

$

440.626

 

 

58

--------------------------------------------------------------------------------


 

 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Terminal Building Rental Rate (Janitored and Unjanitored Space)

 

Article
Reference

 

 

 

200x

 

 

 

 

 

 

 

V1.G.1.a

 

Unjanitored Space Rate Calculation

 

 

 

 

 

Direct Operation and Maintenance Expense (Includes Energy Management Center)

 

$

21,490,000

 

 

 

Indirect Operation and Maintenance Expense

 

9,000,000

 

 

 

Direct and Indirect Debt Service

 

21,700,000

 

 

 

Terminal A-D Deferral Recovery

 

2,910,537

 

 

 

Direct and Indirect Cost of Capital Outlays/Leases

 

500,000

 

 

 

Debt Service Reserve Fund Deposit

 

—

 

 

 

Operation Reserve Account Deposit

 

—

 

 

 

Coverage Account Deposit

 

—

 

 

 

Total Terminal Building Cost

 

$

55,600,537

 

 

 

 

 

 

 

 

 

Less:

 

 

 

V1.G1.b.

 

Steam and Chilled Water Reimbursement (G Concourse)

 

$

940,000

 

 

 

Carrousel and Conveyor Costs

 

220,000

 

 

 

Ground Power

 

390,000

 

 

 

Loading Dock

 

2,265,000

 

 

 

Consortium Utilities

 

440,000

 

 

 

 

 

 

 

 

 

Total Adjustments

 

$

4,255,000

 

 

 

 

 

 

 

 

 

Net Terminal Building Cost

 

$

51,345,537

 

 

 

 

 

 

 

V1.G.1.c.

 

Total Rentable Space

 

$

1,088,393

 

 

 

 

 

 

 

 

 

Terminal Building Rental Rate per Square Foot for Unjanitored Space

 

$

47.176

 

 

 

 

 

 

 

 

 

Terminal Airlines R & R Fund Surcharge Amount

 

 

 

 

 

Capital Outlays/Deposit to Rehab & Replacement Fund

 

$

6,000,000

 

 

 

Weighted Average Airline Rentable Space (Janitored and Unjanitored)

 

570,000

 

 

 

Surcharge Amount

 

$

10.526

 

 

59

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Terminal Building Rental Rate (Janitored and Unjanitored Space)

 

 

 

Janitored Space Rate Calculation

 

 

 

V1.G.2.

 

Total Direct Janitored Operation and Maintenance Expenses

 

$

5,800,000

 

 

 

 

 

 

 

 

 

Total Janitored Space (1)

 

975,000

 

 

 

 

 

 

 

 

 

Janitored Rate per Square Foot

 

$

5.949

 

 

 

Terminal Building Rental Rate per Square Foot for Unjanitored Space (Above)

 

$

47.176

 

 

 

Terminal Building Rental Rate per Square Foot for Janitored Space

 

$

53.125

 

 

--------------------------------------------------------------------------------

(1) Excludes MAC and mechanical space.

 

60

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Carrousel and Conveyor Charge

 

Article
Reference

 

 

 

200x

 

V1.H.1.

 

Direct and Indirect Maintenance Depreciation Charges

 

$

250,000

 

 

 

 

 

 

 

 

 

Direct and Indirect Debt Service

 

—

 

 

 

 

 

 

 

 

 

Direct and Indirect Cost of Capital Outlays/Leases

 

—

 

 

 

 

 

 

 

 

 

Total

 

$

250,000

 

 

61

--------------------------------------------------------------------------------


 

EXHIBIT 3 - REVISED EXHIBIT N

 

Metropolitan Airports Commission

Minneapolis-St. Paul International Airport

Illustration of Calculation of Rates for Rents, Fees and Charges

Calculation of Airline Cost Per Enplaned Passenger

 

 

 

Actual
200x

 

 

 

 

 

Landing Fees-Signatory

 

$

36,000,000

 

Landing Fees-HHH Nonsignatory

 

70,000

 

Landing Fees-Commuter Nonsignatory

 

650,000

 

 

 

 

 

Ramp Fees-Signatory

 

4,410,000

 

Ramp Fees-HHH Nonsignatory

 

15,000

 

Ramp Fees-Commuter Nonsignatory

 

—

 

 

 

 

 

Terminal Building

 

33,920,000

 

IAF Charges

 

2,850,000

 

Carrousels & Conveyors

 

205,000

 

Old Portion of G Concourse

 

421,000

 

Lobby Fees

 

6,210,000

 

FIS Surcharge

 

880,000

 

HHH Terminal Building Rent

 

640,000

 

Concessions Rebate

 

(9,100,000

)

Apron Fees – HH Terminal

 

500,000

 

Apron Fees - Commuter

 

—

 

Police/Fire/Admin. – G Concourse

 

700,000

 

Steam/Chilled Water – G Concourse

 

900,000

 

Janitorial – G Concourse

 

700,000

 

Self-Liquidating – C/G Concourse

 

1,592,000

 

Total Costs

 

$

81,563,000

 

 

 

 

 

Enplaned Passengers

 

17,000,000

 

 

 

 

 

Airline Cost Per Enplaned Passenger

 

$

4.798

 

 

62

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

ASSUMED AGREEMENTS

 

NWA Assumption of Agreements and Survival of Obligations

 

1.                                       All Executory contracts that were
entered into in connection with the GO15 and GO13 Bonds, excluding adequate
protection stipulations

 

2.                                       All other obligations and agreements
related to the GO 15 and GO 13 Bonds including but not limited to all
guaranties, security agreements, mortgages and other documents shall remain
unimpaired and fully enforceable following assumption of the GO 15 and GO 13
executory contracts

 

3.                                       Airline Operating Agreement and
Terminal Building Lease dated as of January 1, 1999 (as amended)

 

4.                                       Main Base Agreement dated as of
March 5, 1956 as amended (a.k.a. Building B Lease)

 

5.                                       Republic Airlines, Inc. Main Base Lease
and Agreement dated as of December 19, 1966 as amended (a.k.a. Building C Lease)

 

6.                                       Lease Agreement dated as of October 6,
1969 as amended (a.k.a. Building F Lease)

 

7.                                       Runway 12R De-Icing Operations Center
Site Agreement dated as of December 2003

 

8.                                       Runway 30R De-Icing Operations Center
Agreement dated as November 2001

 

9.                                       Deicing Operations Center Agreement
dated as of April 1998 as amended (a.k.a. 12L Deicing Operations Center Lease)

 

10.                                 Runway 17/35 Glycol Reclamation Facility
Agreement dated as of August 2004.

 

11.                                 Lease and Fuel Agreement as Restated and
Amended for Aviation Fuel Facilities dated February 1, 2005.

 

63

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

EXHIBIT V

 

Same as Third Amendment.

 

64

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

EXHIBIT W

 

Memorandum of Understanding

For Ground Handling on Lindbergh Terminal FIS Gates

 

This Memorandum of Understanding (“MOU”) is made
the                            day of           , 2006, between the Metropolitan
Airports Commission, a public corporation of the State of Minnesota
(“MAC”),                     (insert airline name)          authorized to do
business in the State of Minnesota (“AIRLINE”), and Northwest Airlines, Inc., a
Minnesota corporation authorized to do business in the State of Minnesota
(“Northwest”).

 

WHEREAS, the parties to this MOU desire to establish the terms and conditions by
which AIRLINE permitted to contract with a 3rd party for the provision of ground
handling services while operating from the Lindbergh Terminal of the
Minneapolis-St. Paul International Airport (“Airport).

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises and
covenants set forth, the parties hereby agree as follows:

 

1.             Background Information

 

AIRLINE has requested from MAC the ability to contract with a 3rd party ground
handling company (“Ground Handling Company”) for the provision of below-wing
ground handling services for its international operations which occur on Gates
G1-G10 of the Lindbergh Terminal (the “Gates”).

 

2.              Airline Operating Agreement & Terminal Building Lease

 

Pursuant to the Airline Operating Agreement and Terminal Building Lease
(“Airline Agreement”) that both AIRLINE and Northwest have separately entered
into with the MAC, Airlines operating on the Gates have the option to either
self-handle or utilize Northwest for below-wing ground handling services. 
However, MAC, AIRLINE, and Northwest would like to establish alternate terms and
conditions by which AIRLINE is permitted to contract with a Ground Handling
Company for the provision of below-wing ground handling services at the Gates
without amending the Airline Agreement.

 

3.              Effective Date & Term

 

The effective date of this MOU shall
be                                              .

 

This MOU is terminable by any party providing 90 days advance written notice to
the other two parties in accordance with this MOU.

 

4.             MAC Commitments

 

A.                                   Ensure the Ground Handling Company selected
by AIRLINE executes and adheres to all of the requirements of MAC’s Limited
Airside Services License.  This License establishes the insurance,
indemnification, environmental, and financial requirements for operating at the
Airport consistent with AIP grant assurances.

 

B.                                     Assist AIRLINE and Northwest with
ensuring the Ground Handling Company operates within the parameters established
by this MOU and the Limited Airside Services License.

 

65

--------------------------------------------------------------------------------


 

C.                                     Assist with ensuring AIRLINE is provided
access to FIS accessible gates in accordance with the Airline Agreement.

 

D.                                    In the event an aircraft is not able to
depart the gate within the two hour limit for narrow-body aircraft and the three
hour limit for wide-body aircraft identified in Section 5.D. and Northwest is
requiring use of the gate, MAC shall to the best of its ability assist AIRLINE
in relocation of the aircraft to either another gate location designated by
Northwest or to a remote parking area designated by MAC or MAC’s agent.

 

E.                                      Establish ticket counters and outbound
baggage belt access for AIRLINE and the Ground Handling Company independent of
ticket counters and baggage belts occupied by Northwest.

 


5.                                      AIRLINE COMMITMENTS


 

A.                                   Provide in advance Northwest and MAC with
AIRLINE’s schedule on a monthly basis and the specific time in advance of the
aircraft arrival that AIRLINE requests the Ground Handling Company to be allowed
to stage equipment on the Northwest designated gate.  In most cases, Gate TBD
shall be the gate designated by Northwest; however this gate assignment is
subject to change by Northwest based on the operating conditions of any given
day.

 

B.                                     Provide Northwest with as much notice as
possible of aircraft arrival and departure time changes that occur for various
reasons on a day-to-day basis to ensure proper access to gates and the FIS bag
room.

 

C.                                     To the best of AIRLINE’s ability, ensure
only ground handling equipment incidental to the servicing of its aircraft
operations may be positioned on the ramp adjacent to the applicable gate. 
Equipment may be staged on the gate no more than 20 minutes in advance of
aircraft arrival and must be removed promptly upon departure of the aircraft.

 

D.                                    To the best of AIRLINE’s ability, ensure
its aircraft does not remain on the gate after arrival any longer than two hours
for narrow-body aircraft and three hours for wide-body aircraft.  In the event
an aircraft is not able to depart the gate within the applicable two or three
hour limit and Northwest is requiring use of the gate, AIRLINE shall relocate
the aircraft to either another gate location designated by Northwest or to a
remote parking area designated by MAC or MAC’s agent.  AIRLINE shall be
responsible for the cost of parking its aircraft on another gate designated by
Northwest or within a remote parking area designated by MAC.

 

E.                                      AIRLINE assumes responsibility for its
above-wing operations through use of AIRLINE’s employees or a 3rd party handler.

 

F.                                      AIRLINE shall secure ticket counter and
outbound baggage areas from MAC and shall be responsible for all costs relating
to the use of or construction of such areas.

 

G.                                     AIRLINE shall pay MAC all fees related to
its use of a gate and the FIS facility as required by the Airline Agreement.

 

H.                                    In the event Airline exercises its rights
pursuant to Section III.C.3 of the 2007A Amendment, AIRLINE agrees to indemnify,
defend, save and hold harmless MAC and Northwest and their respective
Commissioners, officers, and employees (collectively, “Indemnitees”) from and
against any and all liabilities, losses, damages, suits, actions, claims,
judgments, settlements, fines or demands of any person other than an Indemnitee
arising by reason of injury or death of any person, or damage to any property,
including all

 

66

--------------------------------------------------------------------------------


 

reasonable costs for investigation and defense thereof (including but not
limited to attorneys’ fees, court costs, and expert fees), of any nature
whatsoever arising out of or incident to the use or occupancy of, or operations
of AIRLINE at or about the Gates unless such injury, death or damage is caused
by (i) the negligent act or omission of an Indemnitee whether separate or
concurrent with negligence of others, including AIRLINE.  MAC and Northwest
shall give AIRLINE reasonable notice of any such claims or actions. In
indemnifying or defending MAC and Northwest, AIRLINE shall use legal counsel
reasonably acceptable to MAC and Northwest and shall control the defense of such
claim or action

 


6.             NORTHWEST COMMITMENTS


 

A.                                   AIRLINE will have gate access in accordance
with Article III. of the Airline Agreement.

 

B.                                     To the best of Northwest’s ability, the
gate designated for AIRLINE’s operation shall be clear of Northwest’s equipment
and accessories 30 minutes in advance of the AIRLINE’s scheduled arrival.

 

C.                                     To the best of Northwest’s ability,
neither Northwest nor its equipment shall prevent the Ground Handling Company
from reasonable use of and access to the FIS bag room in accordance with this
MOU.

 


7.             NOTICES


 

All notices and other communications under this Agreement shall be effective two
(2) business days after deposit with the United States Postal Service, first
class, postage prepaid, or when hand delivered or transmitted by facsimile, and
shall be in writing and addressed to the parties at the following addresses:

 

To Northwest:

Northwest Airlines, Inc.

 

2700 Lone Oak Parkway (Dept. A1135)

 

Eagan, MN 55121-1534

 

Fax No. (612) 727-6041

 

Attention: Vice President - Facilities & Airport Affairs

 

 

To AIRLINE:

 

 

 

 

 

 

 

 

 

 

 

 

 

To MAC:

Metropolitan Airports Commission

 

6040 28th Avenue South

 

Minneapolis, MN 55450

 

Attn: Director, Commercial Management & Airline Affairs

 

Either party may change the address at which notice is to be made by providing
notice of the change to the other party, in writing, in the manner provided for
in this Section 6.

 


8.             GOVERNING LAW


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

 

67

--------------------------------------------------------------------------------



 


9.             INTEGRATION; AMENDMENT AND MODIFICATION


 

This Agreement embodies the entire agreement between the parties hereto relative
to the subject matter hereof and shall not be modified, changed or altered in
any respect except in writing.

 


10.          COUNTERPARTS


 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties hereto signed and executed this instrument the
day and year first above written, but effective as of the date set forth in
Article 3.

 

 

DATE:

                                 

, 2007

METROPOLITAN AIRPORTS COMMISSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

                                 

, 2007

AIRLINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

                               

, 2007

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

EXHIBIT W

 

Memorandum of Understanding

For Ground Handling on Lindbergh Terminal FIS Gates

 

This Memorandum of Understanding (“MOU”) is made the                day
of             , 2006, between the Metropolitan Airports Commission, a public
corporation of the State of Minnesota (“MAC”),                       (insert
airline name)                        authorized to do business in the State of
Minnesota (“AIRLINE”), and Northwest Airlines, Inc., a Minnesota corporation
authorized to do business in the State of Minnesota (“Northwest”).

 

WHEREAS, the parties to this MOU desire to establish the terms and conditions by
which AIRLINE permitted to contract with a 3rd party for the provision of ground
handling services while operating from the Lindbergh Terminal of the
Minneapolis-St. Paul International Airport (“Airport).

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises and
covenants set forth, the parties hereby agree as follows:

 

1.                                      Background Information

 

AIRLINE has requested from MAC the ability to contract with a 3rd party ground
handling company (“Ground Handling Company”) for the provision of below-wing
ground handling services for its international operations which occur on Gates
G1-G10 of the Lindbergh Terminal (the “Gates”).

 

2.                                      Airline Operating Agreement & Terminal
Building Lease

 

Pursuant to the Airline Operating Agreement and Terminal Building Lease
(“Airline Agreement”) that both AIRLINE and Northwest have separately entered
into with the MAC, Airlines operating on the Gates have the option to either
self-handle or utilize Northwest for below-wing ground handling services. 
However, MAC, AIRLINE, and Northwest would like to establish alternate terms and
conditions by which AIRLINE is permitted to contract with a Ground Handling
Company for the provision of below-wing ground handling services at the Gates
without amending the Airline Agreement.

 

3.                                      Effective Date & Term

 

The effective date of this MOU shall
be                                                 .

 

This MOU is terminable by any party providing 90 days advance written notice to
the other two parties in accordance with this MOU.

 

4.                                      MAC Commitments

 

A.                                   Ensure the Ground Handling Company selected
by AIRLINE executes and adheres to all of the requirements of MAC’s Limited
Airside Services License.  This License establishes the insurance,
indemnification, environmental, and financial requirements for operating at the
Airport consistent with AIP grant assurances.

 

B.                                     Assist AIRLINE and Northwest with
ensuring the Ground Handling Company operates within the parameters established
by this MOU and the Limited Airside Services License.

 

C.                                     Assist with ensuring AIRLINE is provided
access to FIS accessible gates in accordance with the Airline Agreement.

 

69

--------------------------------------------------------------------------------


 

D.            In the event an aircraft is not able to depart the gate within the
two hour limit for narrow-body aircraft and the three hour limit for wide-body
aircraft identified in Section 5.D. and Northwest is requiring use of the gate,
MAC shall to the best of its ability assist AIRLINE in relocation of the
aircraft to either another gate location designated by Northwest or to a remote
parking area designated by MAC or MAC’s agent.

 

E.             Establish ticket counters and outbound baggage belt access for
AIRLINE and the Ground Handling Company independent of ticket counters and
baggage belts occupied by Northwest.

 


5.             AIRLINE COMMITMENTS


 

A.            Provide in advance Northwest and MAC with AIRLINE’s schedule on a
monthly basis and the specific time in advance of the aircraft arrival that
AIRLINE requests the Ground Handling Company to be allowed to stage equipment on
the Northwest designated gate.  In most cases, Gate TBD shall be the gate
designated by Northwest; however this gate assignment is subject to change by
Northwest based on the operating conditions of any given day.

 

B.            Provide Northwest with as much notice as possible of aircraft
arrival and departure time changes that occur for various reasons on a
day-to-day basis to ensure proper access to gates and the FIS bag room.

 

C.            To the best of AIRLINE’s ability, ensure only ground handling
equipment incidental to the servicing of its aircraft operations may be
positioned on the ramp adjacent to the applicable gate.  Equipment may be staged
on the gate no more than 20 minutes in advance of aircraft arrival and must be
removed promptly upon departure of the aircraft.

 

D.            To the best of AIRLINE’s ability, ensure its aircraft does not
remain on the gate after arrival any longer than two hours for narrow-body
aircraft and three hours for wide-body aircraft.  In the event an aircraft is
not able to depart the gate within the applicable two or three hour limit and
Northwest is requiring use of the gate, AIRLINE shall relocate the aircraft to
either another gate location designated by Northwest or to a remote parking area
designated by MAC or MAC’s agent.  AIRLINE shall be responsible for the cost of
parking its aircraft on another gate designated by Northwest or within a remote
parking area designated by MAC.

 

E.             AIRLINE assumes responsibility for its above-wing operations
through use of AIRLINE’s employees or a 3rd party handler.

 

F.             AIRLINE shall secure ticket counter and outbound baggage areas
from MAC and shall be responsible for all costs relating to the use of or
construction of such areas.

 

G.            AIRLINE shall pay MAC all fees related to its use of a gate and
the FIS facility as required by the Airline Agreement.

 

H.            In the event Airline exercises its rights pursuant to
Section III.C.3 of the 2007A Amendment, AIRLINE agrees to indemnify, defend,
save and hold harmless MAC and Northwest and their respective Commissioners,
officers, and employees (collectively, “Indemnitees”) from and against any and
all liabilities, losses, damages, suits, actions, claims, judgments,
settlements, fines or demands of any person other than an Indemnitee arising by
reason of injury or death of any person, or damage to any property, including
all reasonable costs for investigation and defense thereof (including but not
limited to attorneys’ fees, court costs, and expert fees), of any nature
whatsoever arising out of or incident to the use or occupancy of, or operations
of AIRLINE at or about the Gates unless such injury, death or damage is caused
by (i) the negligent act or omission of an Indemnitee whether

 

70

--------------------------------------------------------------------------------


 

separate or concurrent with negligence of others, including AIRLINE.  MAC and
Northwest shall give AIRLINE reasonable notice of any such claims or actions. In
indemnifying or defending MAC and Northwest, AIRLINE shall use legal counsel
reasonably acceptable to MAC and Northwest and shall control the defense of such
claim or action.

 


6.             NORTHWEST COMMITMENTS


 

A.            AIRLINE will have gate access in accordance with Article III. of
the Airline Agreement.

 

B.            To the best of Northwest’s ability, the gate designated for
AIRLINE’s operation shall be clear of Northwest’s equipment and accessories 30
minutes in advance of the AIRLINE’s scheduled arrival.

 

C.            To the best of Northwest’s ability, neither Northwest nor its
equipment shall prevent the Ground Handling Company from reasonable use of and
access to the FIS bag room in accordance with this MOU.

 


7.             NOTICES


 

All notices and other communications under this Agreement shall be effective two
(2) business days after deposit with the United States Postal Service, first
class, postage prepaid, or when hand delivered or transmitted by facsimile, and
shall be in writing and addressed to the parties at the following addresses:

 

To Northwest:

Northwest Airlines, Inc.

 

2700 Lone Oak Parkway (Dept. A1135)

 

Eagan, MN 55121-1534

 

Fax No. (612) 727-6041

 

Attention: Vice President - Facilities & Airport Affairs

 

 

To AIRLINE:

 

 

 

 

 

 

 

 

 

 

 

 

 

To MAC:

Metropolitan Airports Commission

 

6040 28th Avenue South

 

Minneapolis, MN 55450

 

Attn: Director, Commercial Management & Airline Affairs

 

Either party may change the address at which notice is to be made by providing
notice of the change to the other party, in writing, in the manner provided for
in this Section 6.

 


8.             GOVERNING LAW


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

 


9.             INTEGRATION; AMENDMENT AND MODIFICATION


 

This Agreement embodies the entire agreement between the parties hereto relative
to the subject matter hereof and shall not be modified, changed or altered in
any respect except in writing.

 


10.          COUNTERPARTS


 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one agreement.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto signed and executed this instrument the
day and year first above written, but effective as of the date set forth in
Section 3.

 

 

DATE:

 

, 2007

METROPOLITAN AIRPORTS COMMISSION

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

DATE:

 

, 2007

AIRLINE

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

 

, 2007

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

 

 

72

--------------------------------------------------------------------------------